AS CONFIDENTIALLY SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 22, 2014 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDBOX, INC. (Exact name of registrant as specified in its charter) Nevada 45-3992444 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 8439 West Sunset Blvd., Suite 101 West Hollywood, CA 90069 800-762-1452 (Address and telephone number of principal executive offices) Guy Marsala Chief Executive Officer Medbox, Inc. 8439 West Sunset Blvd., Suite 101 West Hollywood, CA 90069 800-762-1452 (Name, address and telephone number of agent for service) Copies to: Darrin Ocasio, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o (COVER CONTINUES ON FOLLOWING PAGE) Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered Amount To be Registered Proposed Maximum Aggregate Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share (1) shares $ $ $ Common Stock, $0.001 par value per share (2) shares $ $ $ Common Stock, $0.001 par value per share (3) shares $ $ $ Total number of securities to be registered shares $ $ (1) Represents outstanding shares of common stock offered by the selling stockholders. (2) Represents shares of common stock issuable upon conversion or repayment of convertible debentures offered by the selling stockholders. (3) Represents shares of common stock issuable as interest on convertible debentures offered by the selling stockholders. (4) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, using the average of the high and low prices as reported on the OTCQB on , 2014. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities under this prospectus until the registration statement of which it is a part and filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION, DATED AUGUST , 2014 MEDBOX, INC. 543,671 Shares of Common Stock This prospectus relates to the public offering of up to 543,671 shares of common stock of Medbox, Inc. by the selling stockholders, including 7,500 outstanding shares, 510,639 shares issuable upon conversion or repayment of convertible debentures, and 25,532 shares issuable as interest on convertible debentures. The selling stockholders may sell common stock from time to time in the principal market on which the common stock is traded at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of common stock by the selling stockholders. We will pay the expenses of registering these shares. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and are subject to reduced public company reporting requirements. Investing in our common stock involves a high degree of risk.You should consider carefully the risk factors beginning on page6 of this prospectus before purchasing any of the shares offered by this prospectus. Our common stock is quoted on the OTCQB and trades under the symbol “MDBX”. The last reported sale price of our common stock on the OTCQB on August 21, 2014, was $10.40 per share. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2014. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 5 Risk Factors 6 Forward-Looking Statements 13 Use of Proceeds 13 Selling Security Holders 13 Plan of Distribution 14 Description of Securities to be Registered 16 Description of Business 19 Description of Property 30 Legal Proceedings 30 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Market Price of and Dividends on Registrant's Common Equity and Related Stockholder Matters 56 Changes in Accountants 56 Directors and Executive Officers 57 Executive Compensation 60 Security Ownership of Certain Beneficial Owners and Management 62 Certain Relationships and Related Transactions, and Director Independence 62 Additional Information 63 Indemnification for Securities Act Liabilities 64 Legal Matters 65 Experts 65 Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Table of Contents Prospectus Summary This summary highlights information contained elsewhere in this prospectus. You should read the entire prospectus carefully, including the section entitled “Risk Factors” before deciding to invest in our common stock. About Us Medbox, Inc. (the “Company”) is a Nevada corporation formed on June 16, 1977. We provide medicine-dispensing technology to clients who are involved in dispensing alternative medicine and conventional pharmaceuticals to end-users. Our systems provide control, accountability, and security. Since inception we have focused primarily on the medical marijuana marketplace. Based upon unsolicited inquiries from interested institutional entities we came to understand our technology could be applied to the broader pharmaceutical marketplace. While most individuals associate drug dispensing with pharmacies, whether freestanding or within a hospital setting, numerous other environments dispense pharmaceuticals and these organization, from urgent care facilities to drug rehabilitation, to hospice, to physician offices, to assisted living centers, to prisons, must wrestle with ways to make drugs available but control their distribution. Certain common pharmaceuticals are frequent targets for theft and misuse. Our products and services are directed to help these facility operators gain greater control over these drugs while allowing dispensing in a more economical and controlled manner. For the six months ended June 30, 2014 and June 30, 2013, we had net income (loss) of ($2,739,681) and $225,160, respectively. For the years ended December 31, 2013 and 2012 we incurred net losses of $556,655 and $344,487, respectively. As of June 30, 2014, we have an accumulated deficit of $3,628,005, stockholders’ equity of $4,408,138 and working capital of $2,140,303. Our principal executive offices are located at 8439 West Sunset Blvd., Suite 101, West Hollywood, CA 90069. Our telephone number is 800-762-1452. Our website address is www.medbox.com. We do not incorporate the information on or accessible through our website into this prospectus, and you should not consider any information on, or that can be accessed through, our website as part of this prospectus. References to “Medbox”, “we”, “us”, “our” and similar words refer to the Company and its wholly-owned subsidiaries, unless the context otherwise indicates. Recent Developments On July 21, 2014, the Company entered into a securities purchase agreement (the “July 2014 Purchase Agreement”) with accredited investors (the “July 2014 Investors”) pursuant to which the Company agreed to sell, and the July 2014 Investors agreed to purchase, convertible debentures (the “Debentures”) in the aggregate principal amount of $3,000,000, in three tranches, each in the amount of $1,000,000. The initial closing under the July 2014 Purchase Agreement, for Debentures in the aggregate principal amount of $1,000,000, occurred on July 21, 2014. The Debentures bear interest at the rate of 10% per year (half of which is due at issuance) and are convertible into common stock at a conversion price of $11.75 per share (subject to adjustment in the event of stock splits, stock dividends, and similar transactions, and in the event of subsequent sales of common stock at a lower purchase price (subject to certain exceptions)). Repayment of principal on the debentures, together with accrued interest thereon, is due in seven monthly installments, commencing six months from issuance. The Company may make such payments in cash (in which event the Company will pay a 30% premium) or, subject to certain conditions, in shares of common stock valued at 70% of the lowest volume weighted average price of the common stock for the 20 prior trading days. In connection with the July 2014 Purchase Agreement, the Company entered into a registration rights agreement (the “Registration Rights Agreement”) with the July 2014 Investors, pursuant to which the Company agreed to file a registration statement for the resale of the shares of common stock issuable upon conversion of, or payable as interest on, the Debentures, within 45 days of the initial closing date under the July 2014 Purchase Agreement, and to have such registration statement declared effective within 120 days of the initial closing date under the July 2014 Purchase Agreement. Subsequent closings under the July 2014 Purchase Agreement, each for Debentures in the aggregate principal amount of $1,000,000, will occur, subject to customary closing conditions, within two days of the Company’s submission of a draft registration statement with the Securities and Exchange Commission under the Registration Rights Agreement, and within 2 days of the effective date of such registration statement. 5 Table of Contents About This Offering This prospectus includes the resale of (i) 510,639 shares of common stock issuable upon conversion or repayment of the Debentures, and (ii) 25,532 shares of common stock issuable as interest on the Debentures. As noted above, the Company may, subject to certain conditions, make principal and interest payments on the Debentures in shares of common stock valued at 70% of the lowest volume weighted average price of the common stock for the 20 prior trading days. Because the variable conversion price applicable in the event the Company makes payments of principal and interest in shares of common stock, the number of shares the Company may issue upon repayment of or as interest on the Debentures cannot presently be determined. The number of shares issuable upon repayment of the Debentures, or as interest on the Debentures, included in this prospectus, represents an estimate of the number of such issuable shares. The number of shares issuable upon repayment of the Debentures was estimated based on 200% of the amount of shares the Company would issue as repayment of $3,000,000 in principal on the Debentures at the initial conversion price of $11.75. The number of shares issuable as interest on the Debentures was estimated based on 200% of the number of shares the Company would issue as interest under a 5% interest rate on $3,000,000 principal over one year at the initial conversion price of $11.75. This prospectus also includes the resale of an additional 7,500 shares of common stock issued to a selling stockholder for legal services. RISK FACTORS RisksRelatedtoOurBusiness Our continued success is dependent on additional states legalizing medical marijuana and additionallocalities in California passing legislation to allow dispensaries. Continued development of the medical marijuana market is dependent upon continued legislative authorization of marijuana at the state level for medical purposes and, in certain states, including California, based on the specifics of the legislation passed in that state, on local governments authorizing a sufficient number of dispensaries.Any number of factors could slow or halt the progress.Further, progress, while encouraging, is not assured and the process normally encounters set-backs before achieving success.While there may be ample public support for legislative proposal, key support must be created in the legislative committee or a bill may never advance to a vote.Numerous factors impact the legislative process.Any one of these factors could slow or halt the progress and adoption of marijuana for medical purposes, which would limit the market for our products and negatively impact our business and revenues. There is no track record for companies pursuing our strategy and if our strategy is unsuccessful, we will not be profitable and our stockholders could lose their investments. There is no track record for companies pursuing our strategy, and there is no guarantee that our strategy will be successful or profitable. If our strategy is unsuccessful, we may fail to meet our objectives and not realize the revenues or profits from the business we pursue, which may cause the value of the Company to decrease, thereby potentially causing our stockholders to lose their investments. The success of our strategy will depend on numerous factors including: · the success of dispensary and cultivation operations at locations which we may enter into contracts to oversee the management of; · our ability to locate suitable candidates to serve on the board of directors of each retail dispensary or cultivation center for locations for which we may arrange and oversee license applications for; · our ability to find parties that agree to purchase the real estate for which we enter into purchase agreements, so that we will not be required to purchase the property ourselves or forfeit our earnest money deposits; · our ability to find landlords that charge a reasonable rent for each property used for the submission of a license application; and · our ability to obtain adequate financing to market and produce our portable vaporizer products. 6 Table of Contents The alternative medicine industry faces strong opposition. It is believed by many that well-funded, significant businesses may have a strong economic opposition to the medical marijuana industry as currently formed.We believe that the pharmaceutical industry clearly does not want to cede control of any compound that could become a strong selling drug.For example, medical marijuana will likely adversely impact the existing market for Marinol, the current “marijuana pill” sold by mainstream pharmaceutical companies.Further, the medical marijuana industry could face a material threat from the pharmaceutical industry should marijuana displace other drugs or simply encroach upon the pharmaceutical industry’s market share for compounds such as marijuana and its component parts.The pharmaceutical industry is well funded with a strong and experienced lobby that eclipses the funding of the medical marijuana movement.Any inroads the pharmaceutical industry makes in halting or rolling back the medical marijuana movement could have a detrimental impact on the market for our products and thus on our business, operations and financial condition. Marijuana remains illegal under federal law. Marijuana remains illegal under federal law.It is a schedule-I controlled substance.Even in those jurisdictions in which the use of medical marijuana has been legalized at the state level, its prescription is a violation of federal law.The United States Supreme Court has ruled inUnited States v. Oakland Cannabis Buyers’ Coop. andGonzales v. Raich that it is the federal government that has the right to regulate and criminalize cannabis, even for medical purposes.Therefore, federal law criminalizing the use of marijuana trumps state laws that legalize its use for medicinal purposes.At present the states are standing tall against the federal government, maintaining existing laws and passing new ones in this area.This may be because the Obama administration has made a policy decision to allow states to implement these laws and not prosecute anyone operating in accordance with applicable state law.However, we face another presidential election cycle in 2016, and a new administration could introduce a less favorable policy.A change in the federal attitude towards enforcement could cripple the industry. While Medbox is not insulated from economic risk if such a change were to occur, we believe that by virtue of the fact that it does not market, sell, or produce marijuana or marijuana related products, the Company and its investors should be insulated from federal prosecution or harassment.However, the medical marijuana industry is our primary target market, and if this industry was unable to operate, we would lose the majority of our potential clients, which would have a negative impact on our business, operations and financial condition. Our clients may have difficulty accessing the service of banks, which may make it difficult for them to purchase our products and services. As discussed above, the use of marijuana is illegal under federal law.Therefore, there is a compelling argument that banks cannot accept for deposit funds from the drug trade and therefore cannot do business with our clients that traffic in marijuana, and clinic operators often have trouble finding a bank willing to accept their business.On February 14, 2014, the U.S. Department of the Treasury Financial Crimes Enforcement Network (“FinCEN”) released guidance to banks “clarifying Bank Secrecy Act (“BSA”) expectations for financial institutions seeking to provide services to marijuana-related businesses.”In addition, U.S. Rep. Jared Polis (D-CO) has stated he will seek an amendment to banking regulations and laws in order to allow banks to transact business with state-authorized medical marijuana businesses.While these are positive developments, there can be no assurance this legislation will be successful, that even with the FinCEN guidance that banks will decide to do business with medical marijuana retailers, or that in the absence of actual legislation state and federal banking regulators will not strictly enforce current prohibitions on banks handling funds generated from an activity that is illegal under federal law.The inability of potential clients in our target market to open accounts and otherwise use the service of banks may make it difficult for them to purchase our products and services. We have a limited operating history and operate in a new industry, and we may not succeed. We have a limited operating history and may not succeed.We are subject to all risks inherent in a developing business enterprise.Our likelihood of continued success must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with manufacturing specialty products and the competitive and regulatory environment in which we operate.For example, the medical marijuana industry is a new industry that as a whole may not succeed, particularly should the Federal government change course and decide to prosecute those dealing in medical marijuana under Federal law.If that happens there may not be an adequate market for our products.As a new industry there are not established players whose business model we can follow or build on the success of.Similarly, there is not information about comparable companies available for potential investors to review in making a decision about whether to invest in Medbox.Further, as the medical marijuana industry is a new market it is ripe for technological advancements that could limit or eliminate the need for our products. You should further consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, are in their early stages.For example, unanticipated expenses, problems, and technical difficulties may occur and they may result in material delays in the operation of our business, in particular with respect to our new products.We may not successfully address these risks and uncertainties or successfully implement our operating strategies.If we fail to do so, such failure could materially harm our business to the point of having to cease operations and could impair the value of our common stock to the point investors may lose their entire investment. 7 Table of Contents We may require additional capital to finance our operations in the future, but that capital may not be available when it is needed and could be dilutive to existing stockholders. We may require additional capital for future operations.We plan to finance anticipated ongoing expenses and capital requirements with funds generated from the following sources: · cash provided by operating activities; · available cash and cash investments; and · capital raised through debt and equity offerings. Current conditions in the capital markets are such that traditional sources of capital may not be available to us when needed or may be available only on unfavorable terms.Our ability to raise additional capital, if needed, will depend on conditions in the capital markets, economic conditions and a number of other factors, many of which are outside our control, and on our financial performance.Accordingly, we cannot assure you that we will be able to successfully raise additional capital at all or on terms that are acceptable to us.If we cannot raise additional capital when needed, it may have a material adverse effect on our liquidity, financial condition, results of operations and prospects.Further, if we raise capital by issuing stock, the holdings of our existing stockholders will be diluted. If we raise capital by issuing debt securities, such debt securities would rank senior to our common stock upon our bankruptcy or liquidation.In addition, we may raise capital by issuing equity securities that may be senior to our common stock for the purposes of dividend and liquidating distributions, which may adversely affect the market price of our common stock.Finally, upon bankruptcy or liquidation, holders of our debt securities and shares of preferred stock and lenders with respect to other borrowings will receive a distribution of our available assets prior to the holders of our common stock.Additional equity offerings may dilute the holdings of our existing stockholders or reduce the market price of our common stock, or both. We may incur substantial costs as a result of our agreement to purchase stock of MedVend, Inc. In March 2013, we entered into a Membership Interest Purchase Agreement with the holders (the “MedVend Sellers”) of 94.8% of the equity interests in MedVend Holdings, LLC, the holding company for MedVend, LLC (“MedVend”), a bio-tech company that features a patented automated medicine dispensing machine used for traditional prescription pharmaceutical dispensing, and several related entities.Pursuant to the agreement, we agreed to acquire 50% of the equity interests in MedVend Holdings in exchange for $4.1 million to be paid $300,000 in cash at closing and $3.8 million to be paid in either cash or our common stock on the 10thbusiness day after the one-year anniversary of the closing.As noted below, we were subsequently served with a complaint alleging that the Sellers did not have authority to enter into the transaction with us because the consent of the minority stockholders was required.We obtained a dismissal from the action and we are in litigation with the MedVend Sellers to rescind the Membership Interest Purchase Agreement.If we are unable to rescind this agreement, we will owe the $300,000 in cash and $3.8 million in cash or shares of our common stock. Our financial statements may not be comparable to those of other companies. Pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of The JOBS Act.This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies.As a result, our financial statements may not be comparable to companies that comply with public company effective dates, and our stockholders and potential investors may have difficulty in analyzing our operating results if comparing us to such companies. The success of our new and existing products and services is uncertain. We have committed, and expect to continue to commit, significant resources and capital to develop and market existing product and service enhancements and new products and services.These products and services are relatively untested, and we cannot assure you that we will achieve market acceptance for these products and services, or other new products and services that we may offer in the future.Moreover, these and other new products and services may be subject to significant competition with offerings by new and existing competitors in the business of dispensing regulated pharmaceutical products. In addition, new products, services and enhancements may pose a variety of technical challenges and require us to attract additional qualified employees. The failure to successfully develop and market these new products, services or enhancements could seriously harm our business, financial condition and results of operations. 8 Table of Contents Our business is dependent upon continued market acceptance by consumers. We are substantially dependent on continued market acceptance of our Medbox machines and our vaporizer products by consumers. Although we believe that the use of dispensing machines and vaporizers s in the United States is gaining better consumer acceptance, we cannot predict the future growth rate and size of this market. If we are able to expand our operations, we may be unable to successfully manage our future growth. Since we initiated product sales in 2010, our business has grown significantly.This growth has placed substantial strain on our management, operational, financial and other resources.If we are able to continue expanding our operations in the United States and in other countries where we believe our products will be successful, as planned, we may experience periods of rapid growth, which will require additional resources.Any such growth could place increased strain on our management, operational, financial and other resources, and we will need to train, motivate, and manage employees, as well as attract management, sales, finance and accounting, international, technical, and other professionals.In addition, we will need to expand the scope of our infrastructure and our physical resources.Any failure to expand these areas and implement appropriate procedures and controls in an efficient manner and at a pace consistent with our business objectives could have a material adverse effect on our business and results of operations. Our business may expose us to product liability claims for damages resulting from the design or manufacture of our products. Product liability claims, whether or not we are ultimately held liable for them, could have a material adverse effect on our business and results of operations We may be subject to product liability claims if any of our products are alleged to be defective or cause harmful effects. Product liability claims or other claims related to our products, regardless of their outcome, could require us to spend significant time and money in litigation, divert management time and attention, require us to pay significant damages, harm our reputation or hinder acceptance of our products. Any successful product liability claim may prevent us from obtaining adequate product liability insurance in the future on commercially desirable or reasonable terms. An inability to obtain sufficient insurance coverage at an acceptable cost or otherwise to protect against potential product liability claims could prevent or inhibit the commercialization of our products. Any future litigation could have a material adverse impact on our results of operations, financial condition and liquidity, particularly since we do not currently have adequate director and officer insurance.Our lack of adequate D&O insurance may also make it difficult for us to retain and attract talented and skilled directors and officers. From time to time we may be subject to litigation, including potential stockholder derivative actions.Risks associated with legal liability are difficult to assess and quantify, and their existence and magnitude can remain unknown for significant periods of time.Although we have obtained directors and officers liability (“D&O”) insurance to cover such risk exposure for our directors and officers, the amount of D&O insurance we have obtained is lower than customary for public companies, Such insurance generally pays the expenses (including amounts paid to plaintiffs, fines, and expenses including attorneys’ fees) of officers and directors who are the subject of a lawsuit as a result of their service to the Company. The amount of D&O insurance we have obtained may not be adequate to cover such expenses should such a lawsuit occur, and our deductibles are higher than we may be able to pay.While neither Nevada law nor our Articles of Incorporation or bylaws require us to indemnify or advance expenses to our officers and directors involved in such a legal action, we have entered into an indemnification agreement with our Chief Executive Officer and intend to enter into similar agreements with other officers and directors.Without adequate D&O insurance, the amounts we would pay to indemnify our officers and directors should they be subject to legal action based on their service to the Company could have a material adverse effect on our financial condition, results of operations and liquidity.Further, our lack of adequate D&O insurance may make it difficult for us to retain and attract talented and skilled directors and officers, which could adversely affect our business. Our prior operating results may not be indicative of our future results. You should not consider prior operating results with respect to revenues, net income or any other measure to be indicative of our future operating results.The timing and amount of future revenues will depend almost entirely on our ability to sell our products and services to new customers.Our future operating results will depend upon many other factors, including: · the level of product and price competition, · our ability to successfully implementing our new business model, including developing properties and selling management rights associated with monitoring security and compliance attributes for such properties, · our success in expanding our business network and managing our growth, · our ability to develop and market product enhancements and new products, · the timing of product enhancements, activities of and acquisitions by competitors, · the ability to hire additional qualified employees, and · the timing of such hiring and our ability to control costs. 9 Table of Contents The integration of the Vaporfection acquisition may be more costly and time consuming than we initially expected and the acquired product line may not be able to be sold at sufficient gross margin and volume levels in order to support the operations or justify the recorded values for intangible assets or goodwill. The acquisition of Vaporfection International, Inc. in April 2013 included a requirement that we invest approximately $1,600,000 over time for various past obligations and future operations.Among the assets we acquired were an existing product line and a developmental product.With the popularity of vaporizer products increasing many competitors have entered the market, some of whom are very well capitalized.In addition, the market leader has significant early advantages over our product and we expect to have to significantly reduce our production costs for our products to be competitive in the market.Further, significant advertising is needed to generate demand for the products in an overcrowded vaporizer environment.With the existing cost structure of the acquired product and the high cost of entering the market, we may not be able to generate sufficient gross product margin on sales to support the operations of this subsidiary. We may be unable to adequately protect or enforce our patents and proprietary rights. Our continuing success depends, in part, on our ability to protect our intellectual property and maintain the proprietary nature of our technology through a combination of patents, licenses and other intellectual property arrangements, without infringing the proprietary rights of third parties.We currently own ten issued U.S. patents and nine pending U.S. patent applications. We cannot assure you that these patents will be held valid if challenged, or that other parties will not claim rights in or ownership of our patent and other proprietary rights.We also cannot assure you that our pending patents will be issued.Moreover, patents issued to us or those we license patents from may be circumvented or fail to provide adequate protection. We depend upon key personnel, the loss of which could seriously harm our business. Our operating performance is substantially dependent on the continued services of our executive officers and key employees, in particular, Guy Marsala, our Chief Executive Officer, Thomas Iwanski, our Chief Financial Officer, Matthew Feinstein, our Vice President and Vincent Mehdizadeh, our Founder and Senior Strategist.The unexpected loss of the services of Mr. Marsala or Mr. Mehdizadeh could have a material adverse effect on our business, operations, financial condition and operating results, as well as the value of our common stock. Various herbal drugs dispensed by our products are subject to numerous governmental regulations and it can be costly to comply with these regulations and to develop compliant products and processes. Various herbal medicines dispensed by our products are subject to rigorous regulation by the U.S. Food and Drug Administration, and numerous international, supranational, federal, and state authorities. The process of obtaining regulatory approvals to market a drug or medical device can be costly and time-consuming, and approvals might not be granted for future products, or additional indications or uses of existing products, on a timely basis, if at all. Delays in the receipt of, or failure to obtain approvals for, future products, or new indications and uses, could result in delayed realization of product revenues, reduction in revenues, and in substantial additional costs.In addition, no assurance can be given that we will remain in compliance with applicable FDA and other regulatory requirements once clearance or approval has been obtained for a product. These requirements include, among other things, regulations regarding manufacturing practices, product labeling, and advertising. Laws and regulations affecting the medical marijuana industry are constantly changing, which could detrimentally affect our business, and we cannot predict the impact that future regulations may have on us. Local, state and federal medical marijuana laws and regulations are broad in scope and they are subject to evolving interpretations, which could require us to incur substantial costs associated with compliance or to alter one or more of our sales or marketing practices. In addition, violations of these laws, or allegations of such violations, could disrupt our business and result in a material adverse effect on our revenues, profitability, and financial condition. In addition, it is possible that regulations may be enacted in the future that will be directly applicable to Medbox and our products.We cannot predict the nature of any future laws, regulations, interpretations or applications, nor can we determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on our business.These potential effects could include, however, requirements for the revisions to our products to meet new standards, the recall or discontinuance of certain products, or additional record keeping and reporting requirements.Any or all of these requirements could have a material adverse effect on our business, financial condition, and results of operations. 10 Table of Contents Risks Related to the Company’s Common Stock Our stock price has been extremely volatile. The market price of our common stock as has been extremely volatile and could be subject to significant fluctuations due to changes in sentiment in the market regarding our operations or business prospects, among other factors. Among the factors that could affect our stock price are: § industry trends and the business success of our vendors; § actual or anticipated fluctuations in our quarterly financial and operating results and operating results that vary from the expectations of our management or of securities analysts and investors; § our failure to meet the expectations of the investment community and changes in investment community recommendations or estimates of our future operating results; § announcements of strategic developments, acquisitions, dispositions, financings, product developments and other materials events by us or our competitors; § regulatory and legislative developments; § litigation; § general market conditions; § other domestic and international macroeconomic factors unrelated to our performance; and § additions or departures of key personnel. Because our common stock is not listed on any national securities exchange, investors may find it difficult to buy and sell our shares. Our common stock is not listed on any national securities exchange. Accordingly, investors may find it more difficult to buy and sell our shares than if our common stock was traded on an exchange. Although our common stock is traded on the OTCQB it is an unorganized, inter-dealer, over-the-counter market which provides significantly less liquidity than the NASDAQ Capital Market or other national securities exchanges. These factors may have an adverse impact on the trading and price of our common stock. Sales by our stockholders of a substantial number of shares of our common stock in the public market could adversely affect the market price of our common stock. A substantial portion of our total outstanding shares of common stock may be sold into the market under Rule 144 promulgated under the Securities Act.Such sales could cause the market price of our common stock to drop, even if our business is doing well. Such sales may include sales by officers and directors of the Company, who have entered into pre-arranged stock trading plans to sell shares of the Company’s common stock beneficially owned by them, established under Rule 10b-5-1 of the Securities Exchange Act of 1934, as amended. Further, the market price of our common stock could decline as a result of the perception that such sales could occur.These sales, or the possibility that these sales may occur, also might make it more difficult for us to sell equity securities in the future at a time and price that we deem appropriate. Our management controls a large block of our common stock that will allow them to control us. As of August 20 2014, our officers and directors beneficially own approximately 66% of our outstanding common stock, nearly all of which is beneficially owned by Vincent Mehdizadeh, our Founder and Senior Strategist. As a result, management has the ability to control substantially all matters submitted to our stockholders for approval including: a)election of our Board of Directors; b)removal of any of our directors; c)amendment of our Articles of Incorporation or bylaws; and d)adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. In addition, management’s stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. 11 Table of Contents Our preferred stock may have rights senior to those of our common stock which could adversely affect holders of common stock. Our Articles of Incorporation give our Board of Directors the authority to issue additional series of preferred stock without a vote or action by our stockholders. The Board also has the authority to determine the terms of preferred stock, including price, preferences and voting rights.The rights granted to holders of preferred stock in the future may adversely affect the rights of holders of our common stock.Any such authorized class of preferred stock may have a liquidation preference – a pre-set distribution in the event of a liquidation – that would reduce the amount available for distribution to holders of common stock or superior dividend rights that would reduce the amount of dividends that could be distributed to common stockholders.In addition, an authorized class of preferred stock may have voting rights that are superior to the voting right of the holders of our common stock. We are an emerging growth company and, as a result of the reduced disclosure and governance requirements applicable to emerging growth companies, our common stock may be less attractive to investors. We are an emerging growth company, as defined in the JOBS Act, and we are eligible to take advantage of certain exemptions from various reporting requirements applicable to other public companies, but not to emerging growth companies, including, but not limited to, a requirement to present only two years of audited financial statements, an exemption from the auditor attestation requirement of Section 404 of the Sarbanes-Oxley Act, reduced disclosure about executive compensation arrangements pursuant to the rules applicable to smaller reporting companies and no requirement to seek non-binding advisory votes on executive compensation or golden parachute arrangements.We have elected to adopt these reduced disclosure requirements.We cannot predict if investors will find our common stock less attractive as a result of our taking advantage of these exemptions.If some investors find our common stock less attractive as a result of our choices, there may be a less active trading market for our common stock and our stock price may be more volatile. We do not expect to pay any cash dividends in the foreseeable future. We intend to retain our future earnings, if any, in order to reinvest in the development and growth of our business and, therefore, do not intend to pay cash dividends on our common stock for the foreseeable future.Any future determination to pay dividends will be at the discretion of our Board of Directors and will depend on our financial condition, results of operations, capital requirements, and such other factors as our Board of Directors deems relevant.Accordingly, investors may need to sell their shares of our common stock to realize a return on their investment, and they may not be able to sell such shares at or above the price paid for them. We can sell additional shares of common stock without consulting stockholders and without offering shares to existing stockholders, which would result in dilution of existing stockholders’ interests in Medbox and could depress our stock price. Our Articles of Incorporation authorize 100,000,000 shares of common stock, of which 30,011,580 shares of common stock are issued and outstanding as of August 20, 2014, and 10,000,000 shares of preferred stock, of which 3,000,000 shares are outstanding as ofAugust 20, 2014, and our Board of Directors is authorized to issue additional shares of our common stock and preferred stock.Although our Board of Directors intends to utilize its reasonable business judgment to fulfill its fiduciary obligations to our then existing stockholders in connection with any future issuance of our capital stock, the future issuance of additional shares of our common stock or preferred stock convertible into common stock would cause immediate, and potentially substantial, dilution to our existing stockholders, which could also have a material effect on the market value of the shares. Price adjustment and anti-dilution provisions under the Debentures may make it more difficult and expensive for us to raise additional capital in the future and may result in further dilution to investors. The Debentures sold in our July 2014 private placement provide that the conversion price will adjust to the lowest price per share at which we sell or issue or are deemed to sell or issue additional shares (with certain exceptions). In addition, the Company may, subject to certain conditions, repay the Debentures in shares of common stock, valued at 70% of the lowest volume weighted average price of the common stock for the 20 prior trading days. These provisions may make it more difficult and more expensive for us to raise capital in the future and may result in further dilution to shareholders. 12 Table of Contents FORWARD-LOOKING STATEMENTS Information in this prospectus may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different than the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. Examples of forward-looking statements include, but are not limited to, statements regarding our proposed services, market opportunities and acceptance, expectations for revenues, cash flows and financial performance, and intentions for the future.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” in this prospectus. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this prospectus will in fact be accurate. Further, we do not undertake any obligation to publicly update any forward-looking statements, except as may be required under applicable securities laws. As a result, you should not place undue reliance on these forward-looking statements. USE OF PROCEEDS We will receive no proceeds from the sale of shares of common stock offered by the selling stockholders. SELLING SECURITY HOLDERS This prospectus relates to the offering by the selling stockholders of up to 543,671 shares of common stock, including 7,500 outstanding shares, 510,639 shares issuable upon conversion or repayment of convertible debentures, and 25,532 shares issuable as interest on convertible debentures. The following table sets forth, based on information provided to us by the selling stockholders or known to us, the name of each selling stockholder, the nature of any position, office or other material relationship, if any, which the selling stockholder has had, within the past three years, with us or with any of our predecessors or affiliates, and the number of shares of our common stock beneficially owned by the stockholder before this offering.The number of shares owned are those beneficially owned, as determined under the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose.Under these rules, beneficial ownership includes any shares of common stock as to which a person has sole or shared voting power or investment power and any shares of common stock which the person has the right to acquire within 60 days through the exercise of any option, warrant or right, through conversion of any security or pursuant to the automatic termination of a power of attorney or revocation of a trust, discretionary account or similar arrangement. None of the selling stockholders is a broker-dealer or an affiliate of a broker-dealer. 13 Table of Contents We have assumed all shares of common stock reflected on the table will be sold from time to time in the offering covered by this prospectus.Because the selling stockholders may offer all or any portions of the shares of common stock listed in the table below, no estimate can be given as to the amount of those shares of common stock covered by this prospectus that will be held by the selling stockholders upon the termination of the offering. Selling Stockholder Number of Shares Beneficially Owned Before Offering Number of Shares Offered Number of Shares Beneficially Owned After Offering Percentage of Shares Beneficially Owned After Offering (1) Redwood Management LLC (2) 0 0 Redwood Fund II LLC (2) 0 0 Redwood Fund III Ltd. (2) 0 0 Darrin Ocasio (6) 0 0 * Less than 1%. (1) Based on 30,011,580 shares of common stock issued and outstanding as of August 20, 2014. (2) Gary Rogers has voting and dispositive power over the securities of the Company held by the selling stockholder. (3) Represents shares of common stock issuable upon conversion of the Debenture purchased by the selling stockholder under the initial closing under the July 2014 Purchase Agreement. (4) Represents (i) 255,319 shares issuable upon conversion or repayment of Debentures, and (ii) 12,766 shares issuable as interest on Debentures. (5) Represents (i) 127,660 shares issuable upon conversion or repayment of Debentures, and (ii) 6,383 shares issuable as interest on Debentures. (6) The selling stockholder is securities counsel to the Company. (7) Represents shares issued for legal services. PLAN OF DISTRIBUTION The selling stockholders, which as used herein includes donees, pledgees, transferees or other successors-in-interest selling shares of common stock or interests in shares of common stock received after the date of this prospectus from a selling stockholder as a gift, pledge, partnership distribution or other transfer, may, from time to time, sell, transfer or otherwise dispose of any or all of their shares of common stock or interests in shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices. The selling stockholders may use any one or more of the following methods when disposing of shares or interests therein: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent, but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales effected after the date the registration statement of which this prospectus is a part is declared effective by the SEC; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; 14 Table of Contents · broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted by applicable law. The selling stockholders may, from time to time, pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock, from time to time, under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling stockholders also may transfer the shares of common stock in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. In connection with the sale of our common stock or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling stockholders may also sell shares of our common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The aggregate proceeds to the selling stockholders from the sale of the common stock offered by them will be the purchase price of the common stock less discounts or commissions, if any. Each of the selling stockholders reserves the right to accept and, together with their agents from time to time, to reject, in whole or in part, any proposed purchase of common stock to be made directly or through agents. We will not receive any of the proceeds from this offering. The selling stockholders also may resell all or a portion of the shares in open market transactions in reliance upon Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), provided that they meet the criteria and conform to the requirements of that rule. The selling stockholders and any underwriters, broker-dealers or agents that participate in the sale of the common stock or interests therein may be “underwriters” within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions or profit they earn on any resale of the shares may be underwriting discounts and commissions under the Securities Act.Selling stockholders who are “underwriters” within the meaning of Section 2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act. To the extent required, the shares of our common stock to be sold, the names of the selling stockholders, the respective purchase prices and public offering prices, the names of any agents, dealer or underwriter, any applicable commissions or discounts with respect to a particular offer will be set forth in an accompanying prospectus supplement or, if appropriate, a post-effective amendment to the registration statement that includes this prospectus. In order to comply with the securities laws of some states, if applicable, the common stock may be sold in these jurisdictions only through registered or licensed brokers or dealers. In addition, in some states the common stock may not be sold unless it has been registered or qualified for sale or an exemption from registration or qualification requirements is available and is complied with. We have advised the selling stockholders that the anti-manipulation rules of Regulation M under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) may apply to sales of shares in the market and to the activities of the selling stockholders and their affiliates. In addition, to the extent applicable we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling stockholders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling stockholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. We have agreed to indemnify the selling stockholders against liabilities, including liabilities under the Securities Act and state securities laws, relating to the registration of the shares offered by this prospectus. We have agreed with the selling stockholders to keep the registration statement of which this prospectus constitutes a part effective until the earlier of (1) such time as all of the shares covered by this prospectus have been disposed of pursuant to and in accordance with the registration statement or (2) the date on which all of the shares may be sold without restriction pursuant to Rule 144 of the Securities Act. 15 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED The following description of our capital stock is a summary of the material terms of our capital stock.This summary is subject to and qualified in its entirety by our Articles of Incorporation and bylaws, and by the applicable provisions of Nevada law. Our authorized capital stock consists of 110,000,000 shares of stock consisting of (i) 100,000,000 shares of common stock, $0.001 par value per share and (ii) 10,000,000 shares of preferred stock, $0.001 par value per share. Common Stock The Board of Directors is authorized to issue, without stockholder approval, any authorized but unissued shares of our common stock.Each share of our common stock is entitled to share pro rata in dividends and distributions with respect to our common stock when, as and if declared by the Board of Directors from funds legally available therefore.No holder of any shares of common stock has any preemptive right to subscribe for any of our securities.Upon our dissolution, liquidation or winding up, the assets will be divided pro rata on a share-for-share basis among holders of the shares of common stock after any required distribution to the holders of preferred stock, if any.All shares of common stock outstanding are fully paid and non-assessable. Voting Rights Holders of common stock are entitled to one vote per share on all matters voted on generally by the stockholders, including the election of directors, and, except as otherwise required by law or except as provided with respect to any series of preferred stock, the holders of the shares possess all voting power.The holders of shares of our common stock do not have cumulative voting rights in connection with the election of the Board of Directors, which means that the holders of more than 50% of such outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Liquidation Rights Subject to any preferential rights of any series of preferred stock, holders of shares of common stock are entitled to share ratably in our assets legally available for distribution to our stockholders in the event of our liquidation, dissolution or winding up. Absence of Other Rights Holders of common stock have no preferential, preemptive, conversion or exchange rights. Preferred Stock The Board of Directors is authorized, without further stockholder approval, to issue from time to time any of our authorized but unissued shares of preferred stock.The preferred stock may be issued in one or more series and the Board of Directors may fix the rights, preferences and designations thereof.Holders of our preferred stock are not entitled to any preemptive or preferential rights to subscribe for additional shares of our capital stock. The issuance of preferred stock, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from acquiring, a majority of our outstanding voting stock. Series A Preferred Stock 5,000,000 shares of Series A Preferred Stock have been designated Series A Preferred Stock, of which 3,000,000 shares are issued and outstanding as of the date of this prospectus. Dividend Rights Holders of the Series A Preferred Stock are entitled to receive dividends or other distributions with the holders of the common stock on an as converted basis when, as and if declared by our Board of Directors. Conversion Rights Each share of Series A Preferred Stock is convertible, at the option of the holder thereof and subject to notice requirements described in our Articles of Incorporation, at any time, into five shares of our common stock. 16 Table of Contents Liquidation Preference In the event of our liquidation, dissolution or winding up, holders of Series A Preferred Stock are entitled to receive, prior to the holders of the other series of preferred stock and prior and in preference to any distribution of the assets or surplus funds of the Company to the holders of any other shares of our stock, an amount equal to $1.00 per share of Series A Preferred Stock held, plus all declared but unpaid dividends thereon.A liquidation includes the acquisition of the Company by another entity or the sale of all or substantially all of our assets, unless the holders of a majority of the Series A Preferred Stock agree otherwise. Voting Rights The holders of Series A Preferred Stock vote as a single class with the holders of our common stock.Holders of Series A Preferred Stock have such number of votes as is determined by multiplying (a) the number of shares of Series A Preferred Stock held by such holder, (b) the number of issued and outstanding shares of the Series A Preferred Stock and common stock on a fully-diluted basis and (c) 0.00000025. Additional Voting Rights The consent of the holders of a majority of the outstanding shares of Series A Preferred Stock is required for us to do any of the following: (i) take any action that would alter, change or affect the rights, preferences, privileges or restrictions of the Series A Preferred Stock, increase the authorized number of shares of the Series A Preferred Stock or designate any other series of Preferred Stock; (ii) increase the size of any of our equity incentive plans or arrangements; (iii) make fundamental changes to our business; (iv) make any changes to the terms of the Series A Preferred Stock or to our Articles of Incorporation or bylaws, including by designation of any stock; (v) create a new class of shares having preferences over or being on a parity with the Series A Preferred Stock as to dividends or assets, unless the purpose of creation of such class is, and the proceeds to be derived from the sale and issuance thereof are to be used for, the retirement of all Series A Preferred Stock then outstanding; (vi) make any change in the size or number of authorized Directors; (vii) repurchase any of the our common stock; (viii) sell, convey or otherwise dispose of, or create or incur any mortgage, lien, charge or encumbrance on or security interest in or pledge of, or sell and leaseback, all or substantially all of our property or business or more than 50% of our stock in a single transaction; (ix) make any payment of dividends or other distributions or any redemption or repurchase of stock or options or warrants to purchase our stock; or (x) sell any additional shares of preferred stock. Anti-Takeover Provisions of Our Articles of Incorporation and bylaws and Nevada Law General A number of provisions of our Articles of Incorporation and bylaws and Nevada Law deal with matters of corporate governance and certain rights of stockholders.The following discussion is a general summary of certain provisions of our articles and bylaws that might be deemed to have a potential “anti-takeover” effect.The following description of certain of the provisions of our articles and bylaws is necessarily general and reference should be made in each case to the articles and bylaws. Absence of Cumulative Voting There is no cumulative voting in the election of our directors.Cumulative voting means that holders of stock of a corporation are entitled, in the election of directors, to cast a number of votes equal to the number of shares that they own multiplied by the number of directors to be elected.Because a stockholder entitled to cumulative voting may cast all of his votes for one nominee or disperse his votes among nominees as he chooses, cumulative voting is generally considered to increase the ability of minority stockholders to elect nominees to a corporation’s Board of Directors.The absence of cumulative voting means that the holders of a majority of our shares can elect all of the directors then standing for election and the holders of the remaining shares will not be able to elect any directors. Authorized Shares As indicated above, our Articles of Incorporation currently authorize the issuance of 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.The authorization of shares of common stock and preferred stock in excess of the amount issued and outstanding provides our Board of Directors with flexibility to effect, among other transactions, financings, acquisitions, stock dividends, stock splits and stock options or other stock-based compensation.The unissued authorized shares also may be used by our Board of Directors consistent with its fiduciary duty to deter future attempts to gain control of Medbox. 17 Table of Contents Acquisition of Controlling Interest The Nevada Revised Statutes contain provisions governing acquisition of a controlling interest of a Nevada corporation.These provisions provide generally that any person or entity that acquires a certain percentage of the outstanding voting shares of a Nevada corporation may be denied voting rights with respect to the acquired shares, unless the holders of a majority of the voting power of the corporation, excluding shares as to which any of such acquiring person or entity, an officer or a director of the corporation, and an employee of the corporation exercises voting rights, elect to restore such voting rights in whole or in part.These provisions apply whenever a person or entity acquires shares that, but for the operation of these provisions, would bring voting power of such person or entity in the election of directors within any of the following three ranges: · one-fifth or more but less than one-third; · one-third or more but less than a majority; or · a majority or more. The stockholders or Board of Directors of a corporation may elect to exempt the stock of the corporation from these provisions through adoption of a provision to that effect in the Articles of Incorporation or bylaws of the corporation.Our Articles of Incorporation and bylaws do not exempt our common stock from these provisions. These provisions are applicable only to a Nevada corporation that: · has 200 or more stockholders of record, at least 100 of whom have addresses in Nevada appearing on the stock ledger of the corporation; and · does business in Nevada directly or through an affiliated corporation. Therefore, the provisions are not currently applicable to Medbox.However, the existence of these provisions may discourage companies or persons interested in acquiring a significant interest in or control of our company, regardless of whether such acquisition may be in the interest of our stockholders. Combinations with Interested Stockholders Nevada’s “combinations with interested stockholders” statutes prohibit certain business “combinations” between certain Nevada corporations and any person deemed to be an “interested stockholder” for two years after the such person first becomes an “interested stockholder” unless (i) the corporation’s Board of Directors approves the combination (or the transaction by which such person becomes an “interested stockholder”) in advance, or (ii) the combination is approved by the Board of Directors and 60% of the corporation’s voting power not beneficially owned by the interested stockholder, its affiliates and associates. Furthermore, in the absence of prior approval certain restrictions may apply even after such two-year period.For purposes of these statutes, an “interested stockholder” is any person who is (x) the beneficial owner, directly or indirectly, of 10% or more of the voting power of the outstanding voting shares of the corporation, or (y) an affiliate or associate of the corporation and at any time within the two previous years was the beneficial owner, directly or indirectly, of 10% or more of the voting power of the then outstanding shares of the corporation.The definition of the term “combination” is sufficiently broad to cover most significant transactions between the corporation and an “interested stockholder.” Note, however, that these provisions only apply if the corporation has securities (i) listed on a national securities exchange or (ii) traded in an organized market and that has least 2,000 holders and a market value of at least $20 million exclusive of insider holdings, and that the provisions do not apply to any person who became an interested stockholder before such time.Therefore, these provisions do not currently apply to the Company and may not apply in the foreseeable future. Subject to certain timing requirements set forth in the statutes, a corporation may elect not to be governed by these statutes.We have not included any such provision in our Articles of Incorporation. The effect of these statutes may be to potentially discourage parties interested in taking control of the Company from doing so if it cannot obtain the approval of our Board of Directors. 18 Table of Contents Summary of Anti-Takeover Provisions The foregoing provisions of our Articles of Incorporation and bylaws and Nevada law could have the effect of discouraging an acquisition of Medbox or stock purchases in furtherance of an acquisition, and could accordingly, under certain circumstances, discourage transactions that might otherwise have a favorable effect on the price of our common stock.In addition, such provisions may make Medbox less attractive to a potential acquiror and/or might result in stockholders receiving a lesser amount of consideration for their shares of common stock than otherwise could have been available. Our Board of Directors believes that the provisions described above are prudent and will reduce vulnerability to takeover attempts and certain other transactions that are not negotiated with and approved by our Board of Directors.Our Board of Directors believes that these provisions are in our best interests and the best interests of our stockholders.In the Board of Directors’ judgment, the Board of Directors is in the best position to determine our true value and to negotiate more effectively for what may be in the best interests of our stockholders.Accordingly, the Board of Directors believes that it is in our best interests and in the best interests of our stockholders to encourage potential acquirors to negotiate directly with the Board of Directors and that these provisions will encourage such negotiations and discourage hostile takeover attempts. Despite the Board of Directors’ belief as to the benefits to us of the foregoing provisions, these provisions also may have the effect of discouraging a future takeover attempt in which stockholders might receive a substantial premium for their shares over then current market prices and may tend to perpetuate existing management.As a result, stockholders who might desire to participate in such a transaction may not have an opportunity to do so.The Board of Directors, however, believes that the potential benefits of these provisions outweigh their possible disadvantages. DESCRIPTION OF BUSINESS Business Overview We are a leading dispensary infrastructure/licensing specialist, patented technology provider, and partner to the cannabis industry. Our business is evolving from a pure consulting fee for service role whereby our clients engage us to help them obtain a license, possibly build out a retail dispensary location and provide our Medbox to their locations, to an operation focused on developing a long term relationship with clients and license owners whereby we can create revenue streams from the varying aspects of our involvement in the process such as through the methods set forth below: · We arrange management rights agreements for individuals for the management oversight ofindividual licensed dispensary or cultivation centers. · We market partnering rights to qualified investors in territories for which we intend to obtain licenses. These partnering rights provide partners the opportunities to be financially involved in the development and operation of acquired licenses within the defined territory. · We have partnered with another company within the ecosystem of the marijuana industry, acquiring equity in this partner-company, and sharing in certain revenue streams associated with the purchasing of eligible real estate by the partner company. · We are also exploring partnerships and product offerings in the areas of merchant account services, armored transportation of operator’s cash holdings and the sale and marketing of CBD. Key Legal Entities Medbox, Inc., a Nevada corporation, is a holding company that primarily operates through 5 operating subsidiaries, as follows: · Prescription Vending Machines, Inc., a California corporation, dba Medicine Dispensing Systems in the State of California (“MDS”), which distributes our Medbox™ product and provides related consulting services discussed further below; · Vaporfection International, Inc., a Florida corporation through which we distribute our medical vaporizing products and accessories. 19 Table of Contents · Medbox Property Investments, Inc., a California corporation specializing in real property acquisitions and leases for dispensaries and cultivation centers. · MJ Property Investments, Inc., a Washington corporation specializing in real property acquisitions andleases for dispensaries and cultivation centers in the state of Washington. · Medbox Management Services, Inc., a California corporation specializing inproviding management oversight and compliance servicesto State licensed dispensaries for cultivation, dispensing, and marijuana infused products (MIPS). Patents, Trademarks and Intellectual Property The Company has a number of patents and filed patent applications relating to its Medbox technology and its Vaporfection product technology.As of August 20, 2014, Medbox and its subsidiaries have a total of ten issued patents, which expire between 2026 and 2037. One such patent is related to the Medbox medicine dispensing system and a second is related to the Seed to Sale technology. An additional 8 issued patents we own relate to both designs and heating element technology of our vaporizers. We own 6 additional filed patent applications related to the Medbox machine technology and 3 patent applications related to the vaporizer technology. Finally, the company has a total of 6 registered trademarks. More detailed information regarding our one issued patent related to the Medbox machine is as follows. Patent Number US 7,844,363 B1 There is one U.S. patent related to the Medbox system, Patent Number US 7,844,363 B1, which is for a medicine dispensing system that allows for safe and secure access for patients that require medicine, while still giving clinic operators a powerful tool to help with inventory control and medication management. The machine limits abuse and insures all patient data is securely kept onsite, at the pharmacy location, via computer-based application. The patent, which expires in November 2028, is owned by Medbox. The text for this patent is as follows: “The present invention relates to the idea of enabling an individual to conveniently purchase herbal medications and prescription medicines from specialized machines. The system provides for the individual to be processed through a central database to be certain that the item being purchased has been legally authorized by an appropriate medical authority such as a licensed physician and has provided appropriate verification to confirm that the individual who is receiving the medication is the correct individual. The present invention enables the individual to conveniently purchase the medication from a machine.” We have six registered trademarks for our vaporizer line of products covering the names of“miVape”, “vivape”, “vaporfection”, “aqua vape”, “vaporsense” and “vaporglass”. MDS developed the Medbox™ patented biometric medicine dispensing machine designed to confirm patient identification through a biometric verification system prior to dispensing medicine to authorized patients.The Medbox also has an optional companion machine for dispensing refrigerated products. Medbox features patented systems that dispense herbal and prescription medications to individuals based on biometric identification; while the related patent covers both fingerprint and retinal scan identification, the Medbox currently uses only fingerprint identification.While currently used only in alternative medicine clinics, this system assists such facilities as well as pharmacies, assisted living facilities, prisons, hospitals, doctors’ offices, which facilities we intend to market to in the future, manage employee possession of sensitive drugs. In a retail environment typical in most alternative medicine clinics, the system also allows these clinics to document that the user is a registered patient and that the patient has a valid and unexpired authorization from a physician to possess and use the medicine dispensed.Each transaction is tracked internally for accounting and compliance purposes.Patient information is all kept securely onsite, and is not online as the software is completely self-supportive and does not require an Internet connection. 20 Table of Contents Our Strategy We intend to develop a consistent, predictable and valuable revenue stream model based upon our ability to acquire retail dispensary and cultivation licenses in the marijuana industry and to develop consistent revenue streams resulting from our ability to service each location with secure, compliant and valuable oversightof each location’s operations which we believe will enhance the ability of each location to be more efficient in the delivery of its products and services while maintaining the highest level of governmental compliance with the issued rules and regulations applicable to that location. Our strategy includes us finding clients to fill various roles in the ecosystem of each licensed location.We also will seek to enter into contracts with individual locations for our services. Such services may include: · Arranging management rights agreements for individuals for the management oversight of individual licensed dispensary or cultivation centers · Marketing partnering rights to qualified investors in territories for which we intend to obtain licenses. These partnering rights provide partners the opportunities to be financially involved in the development and operation of acquired licenses within the defined territory. · Partnering with another company and seeking additional partners within the ecosystem of the marijuana industry, acquiring equity in the partner-company and sharing in certain revenue streams associated with the purchasing of eligible real estate by the partner company. Through MDS we have historically offered turnkey consulting services to individuals seeking to establish alternative medicine clinics.These services include site selection, permitting, design, full build-out, and licensing.Medbox does not engage in the production, sale, or marketing of any products dispensed through our machines.We provide systems and equipment to the final distribution point of consumer pharmaceuticals in addition to certain consulting services. MDS provides consulting services and partnering opportunities primarily to individuals and groups seeking to establish new clinics, often in jurisdictions that have recently passed legislation concerning the availability of alternative medicines (principally, medical marijuana).In general, soon after legislation is introduced in a particular state the media provides extensive coverage, interested operators commence preliminary due diligence, consultants become familiar with the legislation and local (state) issues, and once the legislation is passed there is often a deluge of prospective clinic operators, consultants, and industry participants jockeying for position within the local market. The public is often concerned about regulation and safety and the media normally focuses heavily on this issue.We often garner substantial media attention on this issue.We believe that this attention helps us establish our local credibility and that credibility helps our competitive position with respect to our consulting business.Our Medbox is an important part of our security and compliance program and we intend to include the machines in each new licensed location we obtain. Pursuant to the April 2013 acquisition discussed below, we also sell a line of tabletop medical vaporizers and expect to begin selling a portable line of vaporizers in the third quarter of 2014. Corporate History We were originally incorporated on June 16, 1977 in the State of Nevada as Rabatco, Inc.In May 2000 we changed our name to MindfulEye, Inc.At that time, MindfulEye was in the business of operating self-serve kiosks where consumers could download movies onto a flash drive.Although MindfulEye had continuous operations and non-cash assets, revenues through the operation of the kiosks were minimal.That business has since been discontinued.On November 25, 2011, P. Vincent Mehdizadeh, the founder of MDS and creator of the Medbox, purchased 5,421,500 shares of common stock of the Company, after which he owned 50% of the outstanding shares of common stock of the Company.On August 30, 2011, in anticipation of the transaction discussed below, we changed our name to Medbox, Inc. to better reflect our current business operations. Pursuant to a Stock Purchase Agreement between Medbox, Inc. and PVM International, Inc. (“PVMI”) dated as of December 31, 2011, pursuant to two separate closings held on January 1, 2012 and December 31, 2012, the Company acquired from PVMI all of the outstanding shares of common stock in (i) MDS, (ii) Medicine Dispensing Systems, Inc. (our Arizona subsidiary), and (iii) Medbox, Inc. (our California subsidiary that is currently inactive), in exchange for two million shares of the Company’s common stock and a $1 million promissory note.The promissory note has been paid in full. PVMI is an entity wholly owned by P. Vincent Mehdizadeh.It is a separate entity from our subsidiary, MDS. 21 Table of Contents MDS is a for-profit corporation organized on February 15, 2008, under the laws of the state of California.Mr. Mehdizadeh, MDS’s founder, developed the Medbox. In August 2012, Mr. Mehdizadeh purchased the remainder of the outstanding shares of the Company in a private transaction and transferred such shares to a holding company named Vincent Chase, Inc., controlled by Mr. Mehdizadeh at the time.As the controlling owner of the Company, Mr. Mehdizadeh replaced the Company’s management with current management as discussed elsewhere in this document.As of the date hereof, Vincent Chase, Inc., is beneficially owned by Mr. Mehdizadeh. Acquisition of Vaporfection International, Inc. On March 22, 2013, we entered into a Securities Purchase Agreement with Vapor Systems International, LLC, to acquire from it all of the outstanding shares of common stock of Vaporfection International, Inc., a wholly owned subsidiary of Vapor Systems International, LLC formed in contemplation of this transaction and to which Vapor Systems International, LLC subsequently transferred all its operations and assets, in exchange for warrants to purchase shares of Medbox, Inc. common stock, which warrants can be exercised at a later date at the election of Vapor Systems International, LLC.The closing of this acquisition took place on April 1, 2013. Through our subsidiary Vaporfection International, Inc., we distribute of a line of medical vaporizing products including award winning Vaporfection vaporizers.Awards won by the Vaporfection vaporizers include the High Times Magazine’s Cannabis Cup, Product of the Year – Best Vaporizer 2011 for the viVape and Best Vaporizer, Kush Expo 2012, for the viVape 2.The Kush Expo is hosted by Monster Events, Inc., who bills it as “the world’s biggest Medical Marijuana Show.” Our purchase of Vaporfection International included an inventory of the Vaporfection vaporizers.Vaporfection’s patented designs using Vapor Glass™ and Vapor Touch™ technology, featuring laboratory grade “glass on glass” heating element, heating chamber airway, and touch screen temperature control provide a directed stream of pure heated air into the herb, which causes it to release its medicinal ingredient into the vapor.The process virtually eliminates impurities and carcinogens from the medicating process, creating a vapor of only the purest, efficient and virtually odorless medical ingredient directly into the patient’s respiratory system.This process allows for patients to ingest medicine in hospitals, treatment facilities, and even their homes, without disturbing others nearby. Vaporfection currently has two flagship products, one of which is a handheld portable device called the miVape that is has received its first sample production run units in August 2014, with a scheduled launch date late in the third quarter of 2014. Vaporfection’s other product is the viVape 2 unit that is a tabletop vaporizing unit. Our Products and Services The Medicine Dispensing System:The Medbox The founder of MDS conceived of the Medicine Dispensing System, which we call the Medbox, in 2007.In November 2007 he filed the patent application for the Medbox as discussed above, and he finalized the current design of the Medbox in March 2010. The Medbox machines are manufactured according to MDS’s patented design.We have contracted with a manufacturer based in Corona, California to manufacture the Medbox.The local manufacturer, AVT, Inc., which is controlled by Shannon Illingworth, one of our non-affiliate stockholders, has subcontracted the building of the physical machines to a manufacturer located in Spain.We do not have a contractual relationship with the Spanish manufacturer. Although we do not have a minimum order requirement, MDS typically purchases machines in lots of 26 units shipping via an intermodal shipping container.The machines are shipped from the Spanish sub-contractor to the local manufacturer, which then installs the biometric and card reader equipment as well as the touch-screen interface.Shipping and related costs are undertaken by our Corona, California manufacture, who also arranges for shipping to the U.S. and to the location of the dispensary/purchaser upon our instructions.We make payments on these containers, which vary by contract but range from 10% to 25% of total order value: upon placing the order; an additional amount to reach 50% of the total order value deposited when the machines are ready to ship to the United States; and the remainder of the order as each machine is shipped to our directed location. The raw materials required for our machines are fungible and readily available from a multitude of sources.We also believe that we would be able to find a replacement or additional manufacturers if our current manufacturer was unable to continue to manufacture our products or keep up with demand. 22 Table of Contents Our agreement with the manufacturer prohibits the manufacturer from producing any machine competitive with the Medbox, and provides that the sub-contractor must be prohibited from manufacturing any competitive machine for the U.S. market.When MDS receives an order for a Medbox, it contacts the local manufacturer, who installs the customer-security related electronics (biometric and card reader) and then ships the machine to the end-user.Installation is completed by the local manufacturer according to MDS specifications.The lead time for ordering machines is three weeks (order to arrival of the shipping container).The lead time from sale of a machine to a customer until the machine is installed (installation of electronics, delivery to end-user, and set-up of machine) is usually six business days. MDS has also developed more advanced electronic features for its Medbox family of products (security, control, and tracking).Because MDS adds these features upon sale of a machine, an enhanced design can be seamlessly incorporated into the existing hardware inventory without disrupting inventory.We believe this approach provides MDS with a distinct competitive advantage in its ability to remain on the leading edge of technology. This approach further allows MDS to design technological improvements that can easily be retrofitted to existing installed machines. In the first quarter of 2014, the Company introduced an upgraded version of the Medbox, called the “Secure Safe”. The Secure-Safe is designed to securely store and dispense marijuana via an attached Point-of-Sale terminal at the control of dispensary operators and includes the following features: · Designed to meet or exceed any state or country’s requirements for secure storage and dispensing of marijuana; · Re-enforced steel plate structure & steel bolted inner access door; · Double walled & insulated sides/top for fire and thermal protection; · Inner door secured by multi-point interior locking system; · Fully electric operated and controlled locking system; · Fully programmable pass codes and fingerprint recognition for multi-level operator access; · No key or mechanical override mechanism ensuring no unwanted access; · Intrusion alert feature via SMS or email message after 5 unsuccessful access attempts or upon interior motion sensor activation. The Company believes, based on its market research, that there is no other company in the world that markets an Underwriters Laboratories (or UL) rated Safe that also dispenses medicine at the control of a computer terminal connected to the machine. The Secure Safe utilized a granted patent (Patent Number US 7,844,363 B1, discussed above) and we have filed additional patent applications relating to this product. The Medbox is intended for herbal medications and prescription medications.As further discussed below, our primary target market for the Medbox system is alternative medicine (medical marijuana) clinics.Currently we market the Medbox for the control and dispensing of medical marijuana.We only market this product in states that have regulatory systems in place to license alternative medicine clinics; thus we do not market in states that have de-criminalized the possession of medical marijuana if they have not put a licensing mechanism in place for clinics.In such states we assist our consulting clients with procuring licenses and otherwise operating in compliance with the relevant regulations as well as outfitting their clinics with our Medbox technology.In the clinics in states with these regulations, the Medbox machines sit behind the counter and are at the control of the clinic employee as an inventory management and compliance tool.While the Medbox machine can be used to dispense medicines to individual patients on a self-service basis, based on practical considerations, such as public sentiment, we currently do not offer that configuration to our clients.We believe, however, that in the future as the public becomes more comfortable with herbal medications, such self-service use by consumers may become common. A conventional temperature-controlled Medbox machine retails for $25,000.Sales terms with customers are a 50% deposit with order and 50% upon delivery. MDS offers a second machine as an add-on to the basic Medbox machine that can hold up to ten units of 35 different items, is refrigerated and is used for refrigerated medible products (i.e. food items that contain marijuana).This system sells for a retail price of between $15,000 and $25,000.Sales terms remain 50% up front and 50% upon installation.The additional refrigerated machine can only be used in conjunction with the main Medbox machine and not separately. 23 Table of Contents Consulting Services Alternative Medicine Clinics (“AMCs”) Through MDS and, in Arizona, Medicine Dispensing Systems, Inc., we offer consulting services to individuals in established alternative medicine territories as well as newly emerging states that have recently enacted legislation allowing the use of alternative medicine. Through our consulting services we assist clients in opening an alternative medicine clinic.We provide persons that want to open an alternative medicine clinic comprehensive assistance through the entire clinic opening process, including legal advice through an outside contracted legal services provider, licensing, permitting, zoning hearings, public relations and marketing, site selection, negotiation with landlords and designing and equipping the clinic. On a turn-key clinic product, which we offer in states that have a state regulated permitting process, we generally collect $50,000 for our general consulting services, between $40,000 and $50,000 for a set of machines (Medbox with POS and refrigerated add-on unit), and $60,000 for other store equipment, furniture, displays, and interior construction / leasehold improvements.In general, we typically realize a gross profit on these transactions of $72,500 from the consulting fees/build-out and $21,500 from the Medbox system sales. We also assist the owners of existing AMCs, who are generally non-profit entities, in transferring management interests in their clinic to new parties.In for profit-markets, we also assist owners in direct sales of their businesses, including locating potential eligible purchasers. Turn-Key Dispensing Facility Regulatory Requirements While we are not required to obtain governmental approval in connection with the manufacture and sale of our products, establishing an operating dispensary requires governmental approval, usually at the local and State level.Such approval is obtained through a complex licensing process that is newly adopted by the states in almost all cases, which we navigate on behalf of our clients. The regulatory framework includes a rule-making procedure that includes a period for public comment. This is traditionally followed by draft rules posted by the department of health for the state or other consumer affairs department charged by the state to facilitate the impending dispensary program. Thereafter, final rules are posted. The entire post legislative process can take six months to one year to fully implement. Licenses are typically granted within three to six months of final rules being adopted and implemented. Sales Channels As discussed above, our primary target market for the Medbox and our related products and services are alternative medicine clinics.MDS currently advertises its products and services via internet advertising to entrepreneurs seeking to establish a clinic.MDS’ advertisements can be found at our web site www.thedispensingsolution.com and in print magazine ads such as Entrepreneur Magazine and Culture Magazine.The information at our web site should not be considered a part of, and is not incorporated by reference into, this document. MDS also promotes its machines to existing clinic operators via direct mail and advertising (both print and online). After initial contact is made by a potential client, the Medbox sales team gives an orientation as to the different products and services we offer.Typically a meeting is scheduled for a live demonstration of our products at one of our offices. The Alternative Medicine Market Our primary target market is alternative medicine (medical marijuana) clinics.In addition to our Medbox technology, these clients are often very good prospects for our partnering opportunities and consulting services. 24 Table of Contents The development of the alternative medicine market is a function of state legislation.As a result, while specific markets may not be currently available (a potential disadvantage), we can easily monitor the progress of legislation and know with some degree of certainty when new geographic markets will be coming on line.This allows us to target our limited sales and marketing resources to those new markets.In this way, we believe the current legislative environment works in our favor - if the whole country were currently a potential market our limited resources would result in an inability to effectively cover all potential market territories.With limited markets open we can better cover those available territories and have the advantage that our Medbox product is often featured in the media during the legislative process prior to the opening of a new market.We believe that this media coverage provides us with brand awareness and a certain level of credibility.If the market was wide open – in other words, if all or most states in the U.S. had already passed alternative medicine statutes, we would likely not benefit from the free media coverage we have recently enjoyed.Therefore, existing conditions of the slow roll-out of new states that become potential markets for our products favors our current position. As noted above, we market the Medbox in states that have regulatory systems in place to license alternative medicine clinics.So far ten states have implemented such licensing systems.Of these states, we currently serve clients in Arizona, California, Colorado, Nevada, Illinois, Oregon and Washington and consider these states our current primary target market.We consider Michigan to be a secondary target market that we plan to target once that state adopts a dispensary licensing process in the near future.We provide licensing and application support in states outside of California through phone, email, in-person client meetings when necessary, and also through the use of video-conferencing.While we maintain physical offices in some of our target market states, most client matters are accomplished remotely. The Vaporfection Vaporizer Market Our target market for our vaporizer products is patients who use inhaled medications.We market our vaporizer products to distributors and customers alike through the use of social media, print ads, and online marketing channels.We also market our vaporizer products directly to state licensed dispensaries for sale to their registered patients. Competition Competition – Dispensing Systems We have competition in each product / service line and discuss each that we are aware of in turn below. We start with our flagship product, the Medbox.Of course, we also compete with the traditional model for the dispensing of regulated medications, where a consumer purchases their medication at a pharmacy through a face-to-face transaction with pharmacy personnel. The information in this section is based on publicly available information regarding the companies discussed. InstyMeds Corporation Minneapolis, Minnesota InstyMeds offers the InstyMeds Prescription Medication Dispenser (“PMD”)andInstyMeds Prescription Writer.The PMD is an automated, ATM-style dispenser of acute prescription medications that dispenses directly to patients at the point of care.The system features a touch screen, credit card swipe, and a 24/7 patient assistant phone.According to InstyMeds, as of December 2012, the PMD issold in34 statesand has safely dispensed over one million medications to patients.InstyMeds sells to conventional medical facilities including hospitals, clinics, surgery centers and urgent care facilities, and markets its system as a way for patients to quickly receive their initial prescription of acute care medications.The Prescription Writer interfaces to the PMD and medication is dispensed.We view this system as competitive with the Medbox in the physician market.To our knowledge, InstyMeds has not pursed the alternative medicine market and, because their product dispenses medicine directly to patients, we believe their technology is not compatible with that market in the manner in which we currently target it, that is, by dispension through an operator as opposed to directly to patients. The PMD system does not possess biometric verification or a patient database as is proprietary through our patent. MedBox, LLC Manchester, Missouri MedBox, LLC was founded in July 2006 but remains in prototype development stage.The firm’s intended market is pharmacies, physicians, pharmaceutical manufacturers and health insurance companies.Similar to InstyMeds, MedBox, LLC seeks to provide immediate dispensing of prescriptions at the healthcare provider’s facility.A central video monitor allows the patient to connect to and communicate with the pharmacist.MDS has issued a cease and desist letter to MedBox, LLC, as to its usage of the term “Medbox” as Medbox is a registered trademark of MDS.To our knowledge, MedBox, LLC has not pursed the alternative medicine market and for reasons similar to that discussed above, we believe their technology is not currently compatible with that market. The system does not possess biometric verification or a patient database as is proprietary through PVMI’s patent that we acquired. 25 Table of Contents QuigMedsTM Malvern, Pennsylvania QuigMedsTM, a division of Qmeds, Inc. and organized in late 2004, offers a vending machine for prescription medications.The system can hold over 700 unit-of-use packages, prints labels and patient information documentation, uses a touch-screen device and operates on a closed, fully secure wireless network.The system is designed for use by physicians and office staff and is not presently designed for direct patient use.The QuigMedsTMsystem has two components – a dispensing cabinet and a stand-alone touch screen where orders are entered.The firm’s target market appears to be medical practices and, focusing on physician dispensing of prescription medications.To our knowledge, this company has not pursed the alternative medicine market. This product does not possess biometric verification or a patient database as is proprietary through PVMI’s patent that we license for our products. Dispense Labs Aliso Viejo, California Dispense Labs is a company established in 2012 that offers a marijuana vending machine called “Autospense” that is consumer accessed and can operate 24 hours per day.This company’s business model is different from ours in that it caters to dispensaries that need to provide 24-hour direct consumer access to product.Therefore, we do not believe that this company is a threat to our business.According to information previously provided to us by Dispense Labs, the company had one machine operational as of March 2013; we have no way of verifying additional sales of their units. Competition – Vaporfection Vaporizers There are a myriad of vaporizing products currently available in the marketplace.We believe our proprietary glass on glass technology and attractive packaging allows for users to experience the cleanest and healthiest vapor in the industry.The currently acknowledged market leader in tabletop vaporizers is a product manufactured and distributed by Storz & Bickel located in Germany with U.S. offices. 26 Table of Contents A summary list of a representative selection of competitors to our viVape2 product, based on publicly available information about these products, is below. Vaporizer Comparison Table-Tabletop Models Brand Vaporfection Storz & Bickel Arizer Herbal Aire 7th Floor 7th Floor Vapir Model viVape 2 Volcano Extreme Q H2.2 Silver Surfer DaBuddha Rise Style Bag/Whip Bag Only Bag/Whip Bag/Whip/Direct Inhale Whip Only Whip Only Bag/Whip Vaporization Method Forced Air Convection Forced Air Convection Convection Convection Convection Convection Forced Air Convection Materials to Vaporize Herbs, Wax Herbs, Liquids Herbs, Aromatherapy Herbs (do not grind) Herbs, Wax, Oils Herbs Herbs, Waxy Oils Heating Element Glass Aluminum Heating Block Ceramic Ceramic Ceramic Ceramic Ceramic Heat Up Time 2 Minutes 5- 7 Minutes ~ 3 Minutes ~ 2-3 Minutes ~ 2-3 Minutes ~2-3 Minutes Less than 1 minute Temperature Settings C, F, Digital Touchscreen Digital or Dial (different units) Digital, Remote Control Analog - Dial Dial - Analog (Custom Glass) Dial – Analog C, F, Digital Display Exterior ABS Plastic, Brushed Aluminum Stainless Steel Midnight Chrome Finish Glass filled Nylon/Teflon Anondized Aluminum Hardened Aluminum Stainless Steel Size 7.75" x 5.25" x 2.5" 8" x 8" x 7" 2.5" x 2.5" x 6.5" 3.5" x 3.5" x 7" 7" x 5.25" x 6.25" 5.5" x 5.5" x 6.5" 7" x 10" x 7" Weight 1.75 lbs 6 lbs 2 lbs 3.6 lbs 2.5 lbs 2.5 lbs 3 lbs Warranty 2 years 3 Years 3 Years (Lifetime on Element) 3 Years 3 Years 3 Years 1 Year MSRP $539 Classic, $669 Digital $ 215 - $249 $189 (Silver) $209 (Black) Extra Features Automatic shutoff timer, digital touch screen, dual voltage, removable power cord, glowing LED glass chamber Digital( C or F) large LED Display with set and actual temperature, automatic switch-off Dual voltage, 3 Fan settings, Learning temperature control, fan blows only when drawn, dual voltage, 18 special air jets Variety of unique colors,reverse 90 degree angle design, custom glass knob and heater cover, hands free option Has hands free option Adjustable temperature and fan speed, HEPA filter, multi-user adapter, dual voltage (separate models), removable power cord 27 Table of Contents Competition in the portable vaporizer markets is led by a product called Pax manufactured by a company called Ploom.A summary list of a representative selection of competitors to our miVape product, based on publicly available information about these products, is below. Vaporizer Comparison-Portable Models Brand Ploom Organicix Organicix Arizer Model PAX DaVinci Vaporizer DaVinci Ascent (Pre-Order) Solo Style Portable Portable Portable Portable Diffuser Vaporization Method Conduction (Oven) Conduction Passive Convection Conduction Materials to Vaporize Herbs only Herbs, Oils (with oil tank - optional), Waxes Herbs, Oils, Waxes Herbs Heating Element Stainless Steel air chamber Stainless Steel Glass lined ceramic, all glass vapor path Ceramic Power Source Lithium Ion Lithium-Ion Lithium-ion Lithium-Ion Battery Life 2 hours continuous use ~ 45 min to 1 hour 3 hours + 1-2 hours continuous use Heat Up Time at least 30 seconds (lowest setting) 1 min 30 seconds ~ 55 seconds 15 seconds - 2min 30 seconds Temperature Settings Low (370), Medium (390), High (410) 100 - 430 F up to 430F Levels 1-7 (122F - 410F) Exterior Anodized Aluminum High Temp Plastic Brushed Aluminum Cast with various finishes Aluminum Number of Cycles per charge 5 3-5 Unknown 5-7 Size 4.13” x 1.4” x 7/8” 4" x 2.3" x 1" 4.47" x 2.24" x 1.03" 4.5" x 1.75" x 1.75" Weight .8 lbs .35 lbs .425 lbs .52 lbs Warranty 10 years 2 years 2 years 2 year manufacturer, 1 year on battery, lifetime on element MSRP Future Goals We believe that based on the Company’s existing and in-development products, there are opportunities for us in compliance and inventory control in many different industries.We believe that while alternative medicine is an industry that desperately needs regulation, the prescription dispensing market is also in need of a standardized monitoring system that can help limit abuse.We are committed to developing products that help limit abuse of pharmaceutical products across a multitude of industries while improving the standard of care for patients and consumers. While we currently focus on sales in the United States, in December 2013 we entered into an agreement with a Canadian company to sell our Medbox machines in the Canadian market and to provide the Canadian company consulting services.Our long-range plans include expanding the marketing of our products in Canada, as well as to other countries that legalize marijuana. Employees and Independent Contractors As of August 20, 2014, we have nine full time employees and we also use the services of 13 independent contractors. These independent contractors perform the services of Chief Strategist, Advisor to the CEO, Chief Financial Officer, accounting/bookkeeping support, sales, real estate procurement, marketing assistance and web site optimization in addition to project manager duties in various localities nationwide. 28 Table of Contents Implications of Emerging Growth Company Status As a company with less than $1 billion in revenue in our last fiscal year, we are defined as an “emerging growth company” under the Jumpstart Our Business Startups (“JOBS”) Act.We will retain “emerging growth company” status until the earliest of: · The last day of the fiscal year during which our annual revenues are equal to or exceed $1 billion; · The last day of the fiscal year following the fifth anniversary of our first sale of common stock pursuant to a registration statement filed under the Securities Act of 1933, as amended, which we refer to in this document as the Securities Act; · The date on which we have issued more than $1 billion in nonconvertible debt in a previous three-year period; or · The date on which we qualify as a large accelerated filer under Rule 12b-2 adopted under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (i.e., an issuer with a public float of $700 million that has been filing reports with the U.S. Securities and Exchange Commission (“SEC”) under the Exchange Act for at least 12 months). As an emerging growth company, we may take advantage of specified reduced disclosure and other requirements that are otherwise applicable generally to SEC reporting companies.For so long as we remain an emerging growth company we will not be required to: · have an auditor report on our internal control over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Wall Street Reform and Consumer Protection Act of 2002; · comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor’s report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); · submit certain executive compensation matters to stockholder non-binding advisory votes; · submit for stockholder approval golden parachute payments not previously approved; · disclose certain executive compensation related items, as we will be subject to the scaled disclosure requirements of a smaller reporting company with respect to executive compensation disclosure; and · present more than two years of audited financial statements and two years of selected financial data in a registration statement for our initial public offering of our securities. Pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of The JOBS Act.This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies.As a result, our financial statements may not be comparable to companies that comply with public company effective dates.Section 107 of the JOBS Act provides that our decision to opt into the extended transition period for complying with new or revised accounting standards is irrevocable. 29 Table of Contents DESCRIPTION OF PROPERTY At present, we do not own any real property.We currently lease office space at: · 8439 West Sunset Blvd., Suite 100 & 101, West Hollywood, CA 90069 (4,000 square foot office); · 6700 Fallbrook Ave. Suite 289, West Hills, CA 91307 (1,500 square foot office); · 7reenway Parkway, Suite 250, Scottsdale, AZ 85254 (1,000 square foot office); and · 1400 E. Hillsboro Blvd., Ste. 200, Deerfield Beach, FL 33441 (1,600 square foot office). In addition, we maintain conference room capabilities at the following office locations: · 445 Park Ave., 9th Floor, New York City, New York 10022 (virtual); · 1 Dundas Street West, Suite 2500, Toronto M5G 1Z3, Canada (virtual); · 100 Pall Mall, St. James, London SW1Y 5NQ, UK (virtual); and · 14F 1-2-1 Kinshi, Sumida-ku, 1300031 Tokyo, Japan (virtual) We do not maintain a permanent staff at these locations, rather, we pay a fee that provides us access to conference rooms within the office building located at these addresses, which we use to have meetings (by appointment) with clients in the areas in which these offices are located.We may also receive mail at these addresses.We do not, however, have a permanent staff at these locations and therefore other than client meetings we do not conduct any operations or directly generate business from these locations. LEGAL PROCEEDINGS On May 22, 2013, Medbox initiated litigation in the Arizona District Federal Court against MedVend Holdings LLC (“Medvend”), and its majority shareholders for fraud related to a contemplated transaction during the quarter ended March 31, 2013.The litigation is pending and Medbox has sought cancellation of the agreement entered into for a 50% ownership stake in MedVend due to a fraudulent conveyance of the asset since the shareholders did not have the power to sell their ownership stake in MedVend.On November 19, 2013 this matter was transferred to Federal District court in the state of Michigan. To date, MedVend and its principals have yet to offer any explanation or affirmative defense in this action.The matter has been tied up in jurisdiction challenges since the date of filing.Medbox is awaiting an answer on this lawsuit now that jurisdiction has been confirmed by the court. On June 5, 2014, the Company entered into and closed a purchase and sale agreement (the “Medvend PSA”) with PVM International, Inc. (“PVMI”). Pursuant to the Medvend PSA, the Company sold to PVMI the Company’s rights and claims attributable to or controlled by the Company as a result of the Company’s transactions with those three certain stockholders of Medvend, known as Kaplan, Tartaglia and Kovan in exchange for the return by PVMI to the Company of 30,000 shares of the Company’s common stock. PVMI is owned by Vincent Mehdizadeh, the Company’s Senior Strategist, Founder, and largest stockholder. We entered into a Stock Purchase Agreement and Technology License Agreement with Bio-Tech Medical Software, Inc. (“Bio-Tech”) in February 2013.Subsequently, we were informed that an executive with Bio-Tech had disclosed confidential information and disparaged Medbox in contravention of a written agreement between the parties.As a result, on June 26, 2013, we notified Bio-Tech that we were canceling our agreements with them due to a breach in a provision contained therein, and subsequently entered into negotiations with Bio-Tech to attempt to separate from our proposed business partnerships amicably.On August 19, 2013, Bio-Tech initiated litigation against Medbox in the U.S. District Court of Southern Florida, alleging that Medbox had breached the agreements due to our refusal to complete the transaction as set forth in the agreements.We counter-sued on August 30, 2013. On February 27, 2014 the Company signed a settlement agreement, and in connection therewith, a second amended and restated technology license agreement with Bio-Tech. The second amended and restated technology license agreement provides that the Company receives full licensed right on biometric chain of custody and inventory management tracking in a cultivation setting for the term of five years in exchange for the $600,000 we already paid to Bio-Tech.All stock transfers between the companies were canceled and rescinded. On June 5, 2014 the Company entered into and closed a purchase and sale agreement (the “Bio Tech PSA”) with PVMI. Pursuant to the Bio Tech PSA, the Company sold to PVMI the Company’s rights and claims attributable to or controlled by the Company as a result of the Company’s transactions with Bio-Tech, in exchange for the return by PVMI to the Company of 30,000 shares of the Company’s common stock. 30 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis of financial condition and results of operations in conjunction with the financial statements and related notes appearing elsewhere in this prospectus. Overview We are a leading dispensary infrastructure and licensing specialist, patented technology provider, and partner to the cannabis industry. We offer our patented systems, software and consulting services to pharmacies, alternative medicine dispensaries and local governments in the U.S. and provide medicine-dispensing and compliance technology to clients who are involved in dispensing alternative medicine to end-users. Our systems provide control, accountability, and security. In addition, we provide business opportunities to interested entrepreneurs that want to get involved in the industry by allowing them to participate in the management functions of the dispensary, or being a member of the governing body of the dispensary’s corporate entity, or even own the real estate that houses the dispensary or cultivation facility. Since inception we have focused primarily on the medical marijuana marketplace. Our products and services are directed to help these facility operators gain greater control over these drugs while allowing dispensing in a more economical and controlled manner. In addition, in April of 2013, we purchased Vaporfection International, Inc. which has an award winning tabletop model vaporizer and is about to introduce a portable vaporizer. We generate revenue from various sources including consulting services we provide to medical marijuana entrepreneurs, sale of our medicine dispensing technologies, the sale of licensing rights, the sale of management rights, the development and sale of geographic territories, referral fees and revenue sharing from real estate transactions with partners,revenue from providing monthly auditing and accountability support to dispensary operatorsand the sale of vaporizers and certain limited accessories. The continued success of our primary business will depend on states continuing to legalize the use of marijuana for medical purposes and, equally important, having such states and the individual localities in such states, to the extent required by the applicable state legislation, adopt a corresponding process to both license alternative medicine clinics for dispensing the medical marijuana and licensing cultivation facilities required to grow the plant. The success of our business will require a continuation of the current federal policy of not enforcing the federal prohibition on the use of marijuana in states that have legalized it. Our current revenue model consists of the following income streams: 1. Consulting fee revenues. This revenue stream is a consistent component of our current and anticipated future revenues and is negotiated at the time of the contract. In jurisdictions where there is intense competition for a limited number of licenses, we believe the Medbox model, with its incorporated security measures, promotes a distinct advantage in the application selection process in the states where an applicant is graded on the ability to demonstrate compliance. 2. Revenues on dispensary unit and vaporizer sales. Medbox machines retail for approximately $50,000 for each machine set (including the POS system). In addition, many consulting contracts bundle the sale of the dispensary units within the scope of deliverables to be provided that might also include location build out costs Gross margins on our tabletop vaporizer sales and accessories are expected to initially average out to a net loss position due to initial higher manufacturing costs prior to the cost reduction process that has been undertaken. Our introduction of our portable miVape product in late third quarter of 2014 is expected to provide a cost effective product with industry standard margins while providing significant value to the customer. 3. Other revenue includes sales of territory rights, sales/leases of management rights of newly awarded dispensary licenses, and sales/leases of management rights of newly acquired dispensary licenses and physical locations.We enter in transactions with clients who are interested in operating existing dispensary locations, buying previously issued dispensary licenses, or are interested in developing certain territories with the assistance of Medbox.Terms for each deal are varied and the sales arrangements typically include the delivery of our dispensing technology and dispensary location build-out. 4. Revenue from referral fees and revenue sharing from real estate transactions with partners. The Company expects to generate revenue from matching its clients with a real estate financing partner to facilitate property purchases and subsequent leasebacks to our clients at a premium to market rates due to the sensitive use contemplated to be operated at the leased location. The Company currently has a real estate referral arrangement with MJ Holdings whereby MJ Holdings issues warrants to purchase shares of its common stock on a monthly basis to the Company during the term of the arrangement and the Company in turn refers industry specific real estate transactions to MJ Holdings in exchange for a 50/50 income sharing split. 31 Table of Contents 5. Revenue from the matching of joint venture participants with soon to be licensed dispensaries. The Company expects to generate revenue from clients that wish to participate in the industry and have traditional business background, experience, and strong ties to the state in question where the application is being made. Fees vary in each market area. 6. Revenue from providing monthly auditing and accountability support to dispensary operators. The Company expects to generate revenue from providing monthly auditing and accountability support to dispensary operators through Medbox’s Advisory & Audit Oversight Committee (AAOC). Services entail bi-weekly onsite audits of client dispensaries to ensure regulatory compliance, transaction and taxation reporting transparency, and adherence to state licensing guidelines for licensing renewal purposes. Fees vary in each market area. Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared on the accrual basis in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources.In addition, these accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in this prospectus. Fair Value of Financial Instruments:Pursuant to ASC No. 825,Financial Instruments, we are required to estimate the fair value of all financial instruments included on our balance sheets.The carrying value of cash, accounts receivable, other receivables, inventory, accounts payable and accrued expenses approximate their fair value due to the short period to maturity of these instruments. Cash and Cash Equivalents:We consider all highly liquid investments with maturities of three months or less when purchased, to be cash equivalents. Inventory:Inventory is valued at the lower of cost or fair market and consists of finished goods.Inventory includes inventory deposits that are prepayments for the manufacture of dispensary machines. Inventory also includes the capitalized costs acquired by the Company. Accounts Receivable and Doubtful Accounts: Although a majority of our consulting clients are required to make immediate payment to begin services and to make subsequent payments upon our meeting contractual milestones, we are still subject to credit risk as we sometimes extend credit to our consulting clients (customers).For vaporizer product and accessory sales, we generally collect the sales price prior to shipment.Whenever we extend credit to our customers, mostly on an unsecured basis after performing certain credit analysis.Our typical terms are net 30 days.We periodically review the creditworthiness of our customers and provides for probable uncollectible amounts through a charge to earnings and a credit to an allowance for doubtful accounts based on our assessment of the current status of individual accounts.Accounts still outstanding after we have used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts and a credit to accounts receivable. Revenue Recognition: The Company applies the revenue recognition provisions pursuant to Accounting Standards Codification (“ASC”) 605.10, Revenue Recognition (“ASC 605”) (formerly SAB Topic 13A), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC.The guidance outlines the basic criteria that must be met to recognize the revenue and provides guidance for disclosure related to revenue recognition policies. We recognize revenue when a milestone is reached.These milestones include entity formation, site selection, conditional use permit approval, business license approval, and machine placement.In addition, if the contract includes the build out of the client location then the remainder of the revenue is recognized when the facility is completed and available for move-in by the client.Specifically, once a client signs a consulting engagement, we collect an initial deposit of between $22,500 and $30,000 for the pre-application process of entity formation, assistance in the securing of a properly zoned location as per the guidelines set forth in the applicable jurisdiction, and filing a business license application with the state and local municipality.Thereafter, when the client’s license is secured an additional payment is due and payable that we recognize as revenue.A final payment is due once the physical location is built-out pursuant to security specifications submitted to the state or local municipality and our company’s Medbox machines are delivered and installed at the premises. 32 Table of Contents Our consulting clients generally pay in advance for their services by either wire or check.We record advance payments from clients as customer deposits on the balance sheet. We establish an allowance for bad debts for any account receivable that we deem as possibly uncollectible. We recognize equipment sales not associated with a consulting contract when the product is shipped. Provisions for estimated returns and allowances, and other adjustments are provided in the same period the related sales are recorded.We will at times allow customers to receive a full refund should political events prevent the customer from being able to operate its contracted location.We include the provision for returns as well as an allowance for bad debts on our balance sheet. Cost of Revenues:Our cost of revenue relates to primarily three types of revenue-producing activities consisting of general consulting for license procurement, construction build out for a particular client location and the delivery of Medbox machines to the client locations or delivery to the customer in the case of the sales of vaporizer products and accessories.Our cost of revenue as it relates to most consulting-related revenue consists mostly of outside legal and zoning consultants.Our internal costs related to our executives that work on the consulting projects is allocated to general and administrative expense and sales and marketing expense.Cost of revenue related to construction build out consists primarily of expenses associated with the construction expense, consulting expense for the continued management of the dispensary unit, server equipment, rent expense, utilities costs, and support and maintenance costs.Cost of revenues associated with the sale of Medbox machines or vaporizer product include the actual purchased product cost, delivery, personnel costs managing the procurement of product and third party storage and fulfillment costs. Income Taxes:We account for income taxes under the asset and liability method.We recognize deferred tax assets and liabilities for the expected future tax consequences of items that have been included or excluded in the financial statements or tax returns. Deferred tax assets and liabilities are determined on the basis of the difference between the tax basis of assets and liabilities and their respective financial reporting amounts (“temporary differences”) at enacted tax rates in effect for the years in which the temporary differences are expected to reverse. In our interim financial statements we follow the guidance in ASC 270 “Interim Reporting” and utilized the expected annual effective tax rate in determining our income tax provision for the interim period. In assessing the realization of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will be realized.The ultimate realization of deferred tax assets is dependent upon the future generation of taxable income during the periods in which those temporary differences become deductible.Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income, and taxing strategies in making this assessment.Based on this assessment, management has established a full valuation allowance against all of the net deferred tax assets for each period, since it is more likely than not that all of the deferred tax assets will not be realized. Tax benefits are recognized only for tax positions that are more likely than not to be sustained upon examination by tax authorities.The amount recognized is measured as the largest amount of benefit that is greater than 50percent likely to be realized upon settlement.A liability for “unrecognized tax benefits” is recorded for any tax benefits claimed in the Company’s tax returns that do not meet these recognition and measurement standards.As of June 30, 2014, December 31, 2013 and 2012, no liability for unrecognized tax benefits was required to be reported.The guidance also discusses the classification of related interest and penalties on income taxes.Our policy is to record interest and penalties on uncertain tax positions as a component of income tax expense.No interest or penalties were recorded during the period ended June 30, 2014, December 31, 2013 and 2012. As noted above, we have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. This allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies.As a result of our election, our financial statements may not be comparable to those of companies that comply with public company effective dates. 33 Table of Contents Goodwill First, the Company qualitatively evaluates annually the recoverability of identifiable intangible assets when events or changes in circumstances indicate that an intangible asset’s carrying amount may not be recoverable. Such circumstances could include, but are not limited to a significant decrease in the market value of an asset, a significant adverse change to the extent or manner in which an asset is used, or an accumulation of costs significantly in excess of the amount originally expected for the acquisition of an asset.Second, if management determines that full recovery may not occur, the Company then quantitatively measures the carrying amount of the asset against the estimated non-discounted future cash flows associated with it. Should the sum of the expected future cash flows be less than the carrying value of the asset being evaluated, an impairment loss would be recognized. The impairment loss would be calculated as the amount by which the carrying value of the asset exceeds its fair value. The fair value is measured based on quoted market prices, if available. If quoted market prices are not available, the estimate of fair value is based on various valuation techniques, including the discounted value of estimated future cash flows. The evaluation of asset impairment requires the Company to make assumptions about future cash flows over the life of the asset being evaluated. These assumptions require significant judgment and actual results may differ from assumed and estimated amounts.The Company acquired Vaporfection International, Inc. as of April 1, 2013 and evaluated the fair value of goodwill based on a projection of estimated future cash flows of the business.Key assumptions considered were the expected costs and selling prices of the Company’s current main product, the timing, costs and expected selling price of the Company’s product in development at the time of the purchase, expected marketing and sales costs and the general and administrative costs to run the business unit. There is a large amount of uncertainty surrounding how well the market will accept the Company’s newest product which if sales do not meet forecasted expectations could result in a significant decrease in the market value of the business unit and of the recorded value of goodwill. Currently the Company believes that the fair value of Vaporfection International, Inc. is substantially in excess of the carrying value.As of June 30, 2014, December 31, 2013 and 2012, the Company’s management has determined that there has been no impairment losses associated with these assets. Design costs and trademarks & patents are initially measured based on their fair values at time of purchase. The design costs and trademarks & patents are being amortized on a straight-line basis over the life of the trademarks and are stated at cost net of accumulated amortization. Results of Operations Comparison of the three months ended June 30, 2014 and 2013 Overview of Results The Company reported a consolidated net loss of $1,480,259 for the three months ended June 30, 2014 and net income of $465,480 for the three months ended June 30, 2013.The decrease in net income of $1,945,739 was primarily due to a few key factors related to the reduction in revenue and the increase in certain identified costs. Revenue was down for the current period as delays in adoption of final regulations in certain states and the ultimate timing of the application process in states with final regulations reduced and delayed the opportunity to apply for new licenses and consequently delayed the notice of the results of any license application made. In addition, revenue was further reduced by additional sales allowances and refunds recorded due to a legislative change in the San Diego market area which reduced the ability of certain clients to obtain licenses and triggered certain contract refunds. Operating costs increases relating to increases in bad debt provisions on certain accounts receivable, increases in research and development expenses that in comparable periods were often paid directly by an affiliate but now is being incurred directly by the Company and increases in sales and marketing expenses related to additional sales staffing, product promotion of vaporizers and lobbying cost increases tobetter understand individual states’ regulations. 34 Table of Contents Revenue Total revenue consisted of revenue from Medbox system sales, location build-outs fees, referral fees and revenue sharing from real estate transactions with partners, sale of the territory rights and consulting service fees, which are often bundled together in a single offering to clients and revenue from sales of vaporizers and accessories of the Company’s subsidiary Vaporfection International, Inc. (“VII”). Revenue Description For the three months ended June, 30 2014 For the three months ended June, 30 2013 Increase (Decrease) Consulting agreements $ - $ $ ) Sale of locations and management rights - VII-product sales ) Sale of territories - Finder’s fee - Gross revenue ) Allowances and refunds ) - ) Net revenue $ $ $ ) Consulting Revenue The revenue for the three months ending June 30, 2014 decreased $1,555,268 compared to three months ended June 30, 2013.Revenue of $700,000 was recorded in the second quarter of 2013 from a single client for the sale of a new location in Arizona. The decrease in this type of revenue is mainly due to the fact that local government decisions on license applications has extended out past the end of the current quarter. In addition, due to delays in adopting final regulations in other states and the timing of application submittals for those states we are delayed in completing the application process and executing on our business model. The Company’s client obtained a provisional license in the state of Oregon but because of delays with local permits for interior build-outs the Company was not able to finalize the delivery of the facility to the client during the second quarter of 2014. The work on the Oregon location and delivery of the location to the client is expected to be finalized in the third quarter of 2014. The Company’s revenue model is significantly different in the second quarter of 2014 as compared to second quarter of 2013. This difference is mainly due to the fact that the Company is moving away from the business model of obtaining licenses for clients for a set upfront fee. The Company is in the process of modifying its consulting engagements by providing ongoing management and support services for clients so that the consulting contract would continue in perpetuity. The impact of this change is that we expect revenue to be based upon the passage of time and the ability of the individual locations to continue operations. Sale of locations and management rights During the second quarter of 2014 the Company sold 50% of its management rights in one Arizona location for $175,000. Additionally, the Company recorded revenue of $45,000 from two clients for the opportunity to be on the Board of Directors of a management company. VII-Product sales In the second quarter of 2014, the Company sold $15,916 of vaporizer products and accessories through our VII operating subsidiary.This is a reduction of $3,636 or 18.6% compared to $19,522 sold in three months ended June 30, 2013. We expect to be able to release our newest portable vaporizer product for general availability late in the third quarter of 2014. Sale of territories During three months ended June 30, 2014 the Company sold for $100,000, exclusive rights to one of its clients to be the first to apply for the first five contracts that the Company is awarded in the state of Oregon using the Company’s services. There were no similar revenues in the comparable period of 2013. 35 Table of Contents Finder fee During the second quarter of 2014, the Company entered into an agreement with MJ Holdings, Inc., a publicly traded company that provides real estate financing and related solutions to licensed marijuana operators. Medbox agreed to market MJ Holdings' real estate financial products and offerings to its consulting clients and agreed to direct all incoming real estate related opportunities to MJ Holdings (for details see also note to financial statements, Note 10 – Marketable securities and customer deposits). Revenue recognized in three months ended June 30, 2014 from this agreement was $98,532. There were no similar revenues for the three months ended June 30, 2013. Allowances and refunds Due to the change in business and legal environment in the San Diego market (for details see below “Comparison of the six months ended June 30, 2014 to 2013” , Revenue ) the Company recorded an additional provision for sales allowances of $266,930 in the second quarter of 2014 related to the reversal of revenue recognized on San Diego contracts for contract work the Company had previously completed but for which either refunds to clients will be made or a reduction in a previous billing occurred due to change in the regulations. Provisions for sales allowances is disclosed as a separate line in the Consolidated Statements of Operations. There were no such events in 2013. During the three months ended June 30, 2013, the Company recognized revenue for work performed on various contracts in the amount of $718,000 from the contracts with clients who applied for licenses for San Diego locations prior to the change in the legislation. Cost of revenue Our cost of revenue includes systems costs for our systems sales and construction, build-out, licenses or rights repurchased from former clients and resold to new clients, and permits for our consulting activities and costs associated with our Vaporfection International, Inc. subsidiary which included the product cost of vaporizers and accessories, the fulfilment activities associated with sales orders and the Company’s purchasing department. During the three months ended June 30, 2014, the costs of revenue increased by $367,520 or 203.0% to $548,557 compared to $181,037 for the three months ended June 30, 2013. This was mainly due to the increase in the charge to operations of inventory costs and additional expenses related to the changes in San Diego legislation, which were partially offset by the reduction in construction and build outs costs. Cost of inventory The increase is mainly due to the charge to operations of inventory cost of $325,000 which represents the cost for the 50% of Company’s management rights in one of the Arizona locations sold for $175,000 during the second quarter. Constructions and build-outs The costs for construction and build-outs decreased by $123,064 during three months ended June 30, 2014 compared to the same period of 2013. This was due to delays in adopting final regulations in states in which the Company intends to submit license applications and the timing of application submittal deadlines for other states thereby delaying the need to construct facilities. Other costs of revenue During the second quarter of 2014, the Company expensed $60,000 that were incurred for the development of two locations and $56,000 of deposits previously paid for securing certain locations in San Diego, which became obsolete after the introduction of changes in the legislation as previously described. VII-Product cost For the three months ended June 30, 2014, the cost of goods sold of VII was $47,870 compared to $47,626 for the three months ended June 30, 2013. Cost of goods sold include costs associated with shipping and storing the product along with personnel assigned the function to manage the inventory. Operating Expenses Operating expenses consist of all other costs incurred during the period other than cost of revenue. The Company incurred $1,137,232 in operating expenses for three months ended June 30, 2014 compared to $832,456 for the three months ended June 30, 2013. The increase of $304,776 or 36.6% was primarily due to the increase in selling and marketing expenses of $125,779, increases in research and development expenses of $57,033 and increases in general and administrative expense of $121,964. 36 Table of Contents Sales and Marketing expenses Sales and marketing expenses include public relations and promotion, lobbying, purchased advertising, travel and entertainment and outside services for sales and marketing consultants and sales lead generation.The Company incurred $286,784 and $161,005 in sales and marketing expenses for the three months ended June 30, 2014 and 2013, respectively. The expense increased by $125,779 or 78.1% in the second quarter of 2014 compared to the second quarter of 2013. Sales and marketing expenses for three months ending June 30, 2014 and 2013 represents 66.0% and 10.2% respectively, of gross revenues, before the provision for sales allowances and refunds. The expenses incurred during the three month periods ended June 30, 2014 and 2013 are summarized and described below. Expense Description For the three months ended June, 30 2014 For the three months ended June, 30 2013 Increase (Decrease) VII sales and marketing expense $ $ $ Lobbying - Public relationship expense ) Employee costs - Independent contractors costs ) Meetings, conferences and trade shows Purchased advertising ) Other (sum of smaller accounts) ) Total sales and marketing $ $ $ During three months ended June 30, 2014 and 2013, the Company incurred $61,337 and $35,605 in marketing and sales expenses related to VII activity. The increase is related to the fact that the Company is preparing to launch a new vaporizer product during the third quarter of 2014. The Company incurred lobbying expenses in the second quarter of 2014 in the amount $92,785 in order to promote the Company in states/markets of interest and to better understand the regulations being developed in those state or local governments. To maximize efficiency, the Company is utilizing services of lobbying experts from the specific states/market of interest. In addition, this strategy led to a decrease of $17,791 in public relations expenses to $9,625 for the three months ended June 30, 2014 compared to $27,416 for the three months ended June 30, 2013. To perform day-to-day marketing operations the Company uses independent contractors who are managed by a sales executive who is a Company employee. The employment of a sales executive in 2014 led to additional costs of $38,937 for the three months ended June 30, 2014. There were no similar costs in the second quarter of 2013. Better management and supervision of independent contractors and in-house expertise allowed the Company to reduce the cost of independent contractors’ by $14,132 to $26,763 for the three months ended June 30, 2014 compared with $40,895 for the same period of 2013. During the three months ended June 30, 2014, the Company incurred increased expenses for meetings, conferences and trade shows in the amount of $33,003. This additional expense allowed the Company to promote its products and services to a broad range of possible clients at more specialized events, to become informed about competitors and their products and to receive general and specific knowledge of the industry. The Company reduced purchased advertising expenses by $13,382 as compared to the same period of 2013 because of the current emphasis on the attendance at conferences and trade shows as mentioned above versus purchased advertising. Research and development Research and development consists of engineering work done on the software enhancements of the Medbox. This work is funded in connection with an affiliate company owned by a co-founder.Our research and development expenses for the three months ended June 30, 2014 and 2013, were $67,033 and $10,000, respectively, and represent the Company’s investment in developing new tracking technologies for cultivation facilities that we intend to sell to clients as a package with their consulting agreement. In addition, the Company believes that this software will give our clients a competitive advantage in the process of applying for licenses for cultivation facilities. 37 Table of Contents General and administrative General and administrative expenses include legal, lobbying, accounting, payroll, consulting, rent and other costs. The Company’s general and administrative expenses increased by $121,964 or 18.4% to $783,415 for the three months ended June 30, 2014 compared to $661,451 for the three month period ended June 30, 2013. The expenses incurred during the three month periods ended June 30, 2014 and 2013 are summarized and described below: Expense Description For the three months ended June, 30 2014 For the three months ended June, 30 2013 Increase (Decrease) VII general and administrative expenses $ $ $ Costs of being public Bad debt expense - Insurance - Rent expense Fund raising consultants ) Professional accounting services ) Management fee - Vincent Chase, Inc. ) Legal costs ) Lobbying costs - ) Employee costs ) Independent contractors costs Charity and donations Other (sum of smaller accounts) Total general and administrative $ $ $ The increase of $121,964 for the three months ended June 30, 2014 compared to three months ended June 30, 2013 is primarily due to the increase in the provision for doubtful accounts receivable in the amount of $145,000, increases in costs related to being a public company of $119,789, increases in insurance costs of $38,100 and increases in rent expense of $22,236 offset by the reductions in fund raising consultant costs of $58,750, decreases in outside professional accounting services of $45,750, reductions in management fee of $37,500 and reductions in legal costs of $57,274. During the three months ended June 30, 2014 the Company incurred $126,693 in costs related to being a public company such as SEC related legal costs, investor relations costs, SEC filing costs and independent directors’ compensation cost which in aggregate increased by $119,789 compared to the same period of 2013. As described in Note 9 to the financial statements during the second quarter of 2014, the Company identified some of the accounts receivable as doubtful for collection and charged to operations the amount of $145,000. There were no similar events during the second quarter of 2013. Insurance expense increase by $38,100 during the three months ended June 30, 2014 due to the introduction in 2014 of directors’ and officers’ insurance. There was no such expense during the same period of 2013. The rent expense during the three months ended June 30, 2014 increased by $22,236 to $52,129 compared to $29,893 for three months ended June 30, 2013. This change is due to the fact that the Company increased the amount of leased office space which led to monthly rent increase from $5,303 to $14,396. Also during the three months ended June 30, 2014 the Company incurred an additional $3,562 in rent expense for our Arizona office. There was no such rent expense during the same period of 2013. The Company reduced by $58,750 fund raising expenses during three months ended June 30, 2014, compared to the same period of 2013. The Company improved its cost management through engaging employees and independent contractors instead of sourcing an outside firm’s services for some of the activities. This led to a decrease of $45,750 in professional accounting service expense to $17,750 for the three months ended June 30, 2014, compared to $63,500 for the three months ended June 30, 2013. At the same time this led to an increase in the Company’s expenses related to independent contractors by $49,514 to $71,685 for the three months ended June 30, 2014 compared to $22,171. 38 Table of Contents A significant reduction of general and administrative expenses of $12,500 per month is due to a temporary reduction in the fees from $25,000 to $12,500, paid for management consulting to Vincent Chase, Inc., a related party company. This led to savings of $37,500 for the second quarter of 2014 compared to the same period of 2013.Effective July1st the management fee returned to $25,000 per month. Another significant change in general and administrative expenses is represented by the reduction of $57,274 in legal costs for the three months ended June 30, 2014 to $91,698 compared to $148,792 for the three months ended June 30, 2013. This is mostly due to the fact that the Company incurred $126,687 for the three months ended June 30, 2013 in legal cost related to the lawsuit on the behalf of the Company’s Arizona clients. This matter was finalized in 2013 and had no comparable costs in 2014. This reduction was offset by increases in general legal expenses related to corporate matters of $69,409 for the three months ended June 30, 2014 compared to the same period of 2013. During the second quarter of 2014 the Company did not utilize lobbying services, related to the general matters, this led to a reduction in general and administrative services by $47,134 for the three months ended June 30, 2014 compared to the same period of 2013. Some lobbying services were used and described above as a part of sales and marketing expenses. Employee costs decreased by $41,222. This is mostly due to the fact that during the three months ended June 30, 2013 there was one additional executive employee who is no longer with the Company whose cost approximated $11,900. In addition, another employee’s services which were previously classified as a component of general and administrative expenses were transitioned, effective January 1, 2014, as a component of cost of revenue thereby reducing general and administrative employee related costs by approximate $10,000 for the three months ended June 30, 2014. During the second quarter of 2014, the Company made donations in the amount of $21,500. The Company expects that its general and administrative expenses will increase during 2014 as we add additional management talent and continue to build out our infrastructure to take advantage of market opportunities. Other Income (Expense) Other income for three months ending June 30, 2014 was $11,501 compared to other losses of $5,788 for three months ending June 30, 2013. The increase of $17,288 is due to the other interest income on the outstanding note receivable from a Canadian company and the other interest income on the balance of outstanding receivable from one of the Company’s clients. In addition the Company’s subsidiary VII paid off the interest bearing note payable acquired as part of the acquisition of that business. The interest expense incurred for the three months ended June 30, 2013 was $5,250. Unrealized gain from marketable securities As described in the Note 10 -marketable securities and customer deposits to the financial statements, the Company receives revenue from marketing MJ Holdings' real estate financial products and offerings to its consulting clients and will direct all incoming real estate related opportunities to MJ Holdings. The Company records revenue at the time of initial recognition of the warrants or other financial assets received as payment for the services. All subsequent evaluations as of the reporting dates, until the securities are sold, are treated as gains or losses from marketable securities. During the three months ended June 30, 2014, the value of the financial assets received increased by $26,511 giving rise to the gain in the same amount. There was no such income during the comparable period of three months ended June 30, 2013. Comparison of the six months ended June 30, 2014 and 2013 Overview of Results The Company reported a consolidated net loss of $2,739,681 for the six months ended June 30, 2014 and net income of $135,100 for the six months ended June 30, 2013.The decrease in net income of $2,874,781 was primarily due to a few key factors related to the reduction in revenue and the increase in certain identified costs. Revenue was down for the current period as delays in adoption of final regulations in certain states and the ultimate timing of the application process in states with final regulations reduced and delayed the opportunity to apply for new licenses and consequently delayed the notice of the results of any license application made. In addition, revenue was further reduced by additional sales allowances and refunds recorded due to a legislative change in the San Diego market area which reduced the ability of certain clients to obtain licenses and contract refunds were provided for. Operating costs increases relating to a write off of Massachusetts inventoried license acquisition costs, the impact of a $150,000 loss on the sale of our share of management rights in one facility in Arizona, increases in bad debt provisions on certain accounts receivable, increases in research and development expenses that in comparable periods were often paid directly by an affiliate but now is being incurred directly by the Company and increases in sales and marketing expenses related to additional sales staffing, product promotion of vaporizers and lobbying cost increases tobetter understand individual states’ regulations. 39 Table of Contents The Company’s subsidiary VII was acquired on April 2, 2013, accordingly the VII expenses did not exist for the first quarter of 2014, but were a part of total amounts for the first six months of 2014. To improve understandability, the VII expenses are presented as a separate item. Revenue Revenue consisted of Medbox system sales, location build-outs fees, finder’s fees, sale of the territory rights and consulting service fees, which are often bundled together in a single offering to clients and revenue from sales of vaporizers and accessories of the Company’s subsidiary Vaporfection International, Inc. (“VII”). For the six months ended June 30, 2014, the Company recorded revenue of $1,728,998 compared to $2,820,342 for the same period of 2013. The reduction of $1,091,344 was accentuated by the provisions for sales allowances and refunds which further reduced the revenue for six months ended June 30, 2014 to the net revenue of $499,288, which represents a decrease of $2,321,054 compared to the net revenue of $2,820,342 for the six months ended June 30, 2013. Revenue Description For the six months ended June, 30 2014 For the six months ended June, 30 2013 Increase (Decrease) Consulting $ $ $ ) Sale of locations and management rights, related party Sale of locations and management rights - VII-product sales Sale of territories, related party - Sale of territories - Finder’s fee - Gross revenues ) Allowances and refunds ) - ) Net revenues $ $ $ ) Consulting Revenue The consulting revenue for the six months ending June 30, 2014 decreased by $1,918,293 to $119,497 compared to $2,100,790 for the six months ended June 30, 2013. This change in revenue was mainly due to the fact that the Company did not recognize any revenue for its San Diego market clients during the first six months of 2014. In addition, due to delays in adopting final regulations in other states and the timing of application submittals for other states, revenue was not fully recognized for many of our clients. The Company obtained a provisional license in the state of Oregon but because of delays with the city permits for interior build-outs could not finalize the delivery of the facility to the client within the quarter. The Company’s revenue model is significantly different in the second quarter of 2014 compared to second quarter of 2013, which is mainly due to the fact that the Company is moving away from the business model of obtaining license for clients for a set upfront fee. The Company is in the process of modifying its consulting engagements by providing ongoing management and support services for clients so that the consulting contract would continue in perpetuity. The impact of this change is that the Company expects revenue to be based upon the passage of time and the ability of the individual locations to continue operations. Sale of locations and management rights Revenue from the sale of locations and management rights was $870,000 for the six months ended June 30, 2014 compared to $200,000 for the six months ended June 30, 2013. The increase of $670,000 is due to the current year revenue related to a sale of an Arizona location for $150,000 and the sale of a 50% interest in management rights for an Arizona location to a non-affiliated shareholder of the Company for $500,000. In addition, the Company sold 50% of its management rights in a second Arizona location for $175,000. Additionally, the Company recorded revenue of $45,000 from two clients for the opportunity to be on the Board of Directors of a management company. 40 Table of Contents VII-Product sales In the six months ended June 30, 2014, the Company sold $40,969 worth of vaporizer products and accessories through our VII operating subsidiary.This number cannot be directly compared to the six months ended June 30, 2013 due to the fact that the subsidiary was acquired on April 2, 2013, such that there was no such revenue for the first three months of 2013 and only the sales for three months ended June 30, 2014 can be compared to three months ended June 30, 2013. During the second quarter of 2014, VII sold products for a value of $15,916 which represents a reduction of $3,636 or 18.6% compared to $19,522 sold in the three months ended June 30, 2013.We expect to be able to release our newest portable vaporizer product for general availability at the end of the third quarter of 2014. Sale of territories In the first six months of 2014, the Company sold exclusive rights to place the Medbox patented dispensing systems in Denver, Colorado for $500,000 to the same non-affiliated shareholder of the Company mentioned above in the management rights sale to a related party. A similar transaction took place during the first quarter of 2013 when the Company sold exclusive rights to place the Medbox patented dispensing systems in the State of Michigan for $500,000, which included the possible shipment of 15 machines. The Company accrued as a cost of goods sold the amount of $300,000 related to the Michigan contract. In the fourth quarter of 2013, the Company reassessed the costs of the machines and adjusted the accrued amount to $150,000. Additionally, during the six months ended June 30, 2014 the Company sold for $100,000 exclusive rights to one of its clients to be the first to apply for the first of five contracts in the state of Oregon using the Company’s services. There was no similar revenue in the comparable period of 2013. Finder fee During the second quarter of 2014 the Company entered into an agreement with MJ Holdings, Inc., a publicly traded company that provides real estate financing and related solutions to licensed marijuana operators. Medbox will market MJ Holdings' real estate financial products and offerings to its consulting clients and will direct all incoming real estate related opportunities to MJ Holdings (for details see also note to financial statements, Note 10 – Marketable securities and customer deposits). The revenue recognized for the six months ended June 30, 2014 from this agreement was $98,532. There was no similar revenue in 2013. Allowances and refunds Due to the change in business and legal environment in the San Diego market, the total number of licenses offered by the City of San Diego area was reduced from 130 to 32 in late March 2014. As the result of the change in legislation in San Diego,we may not be able to perform on our contractual obligations for the clients who opted for the San Diego market and whose contracts included refund provisions in the event the client does not receive a license. During the first quarter of 2014, we negotiated payments totaling $88,000 and reduced accounts receivable for $90,000 for certain clients in the San Diego market which reduced revenue through an increase in our provision for sales allowances of $178,000.In addition we estimated the amount of future revenue reductions, aggregate refunds and accounts receivable write-off that would be expected to occur for other clients wanting to get licenses in the San Diego market. As a direct result of the reduction in available licenses and tighter zoning rules, the Company recorded, in addition to the aforementioned $178,000, additional sales allowances of $1,051,710 ($664,825 as a provision for accounts receivable and $386,885 as a provision for estimated refunds) bringing the total of the allowances and refunds for the six months ended June 30, 2014 related to the reversal of past revenue recognized on San Diego contracts to $1,229,710. At the end of the second quarter of 2014, the Company determined that the receivables from San Diego clients are uncollectable due to the aforementioned events and wrote off the balances of the receivables and provision in the amount of $664,825. In addition, the Company refunded $71,945 to clients and expects to refund the balance of $314,940 during the third quarter of 2014. Provisions for sales allowances is disclosed as a separate line in the Consolidated Statements of Operations in order to increase understandability for users. There were no such events in 2013. During the six months ended June 30, 2013, the Company recognized revenue for work performed on various contracts in the amount of $1,258,000 from the contracts with clients who applied for licenses for San Diego locations prior to the change in the legislation. 41 Table of Contents Cost of revenue Cost of revenue includes systems costs for our systems sales and construction, build-out, licenses or rights repurchased from old clients and resold to new clients, and permits for our consulting activities and costs associated with our Vaporfection International, Inc. subsidiary which included the product cost of vaporizers and accessories, the fulfilment activities associated with sales orders and the Company’s inventory management department. Costs of Revenue For the six months ended June, 30 2014 For the six months ended June, 30 2013 Increase (Decrease) Cost of inventory $ $ $ Write off of Massachusetts license development costs - Constructions and build-outs - ) VII-product cost Other (sum of smaller accounts) ) Total costs of revenue $ $ $ Total costs of revenue increased during the six months ended June 30, 2014 by $639,380, which is mostly due to the increases in inventory costs of the locations and management rights sold during the first six months of 2014 and the write off of the costs incurred for the developing of Massachusetts market. This increase was slightly offset by the reduction in construction and build-out costs due to the delay in procuring additional licenses. Cost of inventory As a direct link between revenue and costs of revenue, the Company incurred $704,373 additional costs associated with procuring management rights and locations in order to generate the $670,000 increase in revenues from sale of locations and management rights for six months ended June 30, 2014 compared to the six months ended June 30, 2013. The Company generated a margin of 16.5% [(200,000-167,000/200,000] for the six months ended June 30, 2013 from the sale of the locations and sale of management rights repurchased from existing clients. By comparison, the margin for the six months ended June 30, 2014 was approximate 0.0% [(870,000 – 871,373)/870,000], which was due to high inventory costs of the $325,000 of the 50% management rights in one Arizona location sold for $175,000 during the second quarter of 2014. Write off of Massachusetts license development costs The second factor relating to the increase in costs of revenue was the write off of the costs accumulated for the development of the Massachusetts market in the first quarter of 2014. The Company holds in its inventory the capitalized costs incurred during development of new markets. These are charged to cost of revenues after finalizing work on the consulting agreements for specific market by allocation of total capitalized costs to the number of clients/licenses in the specific market. In late January 2014, the announcements for awarding licenses for dispensaries in Massachusetts were issued; the Company did not obtain any licenses in that state. As a result, the incurred costs for developing the market of Massachusetts were expensed as a “write off charge” to cost of revenue in January 31, 2014, in the amount of $259,782. Constructions and build-outs The Company did not have any sales which would have associated charges to cost of revenue for any construction and build-out costs for the first six months of 2014 due to delays in adopting final regulations in states in which the Company intends to submit applications and the timing of application submittals for other states, accordingly revenue and related costs of revenue were not recognized. All costs incurred for the development of the new projects are capitalized as inventory costs, these are charged to cost of revenue after the work is finalized. As a result the construction and build out costs decreased by $410,542, the same amount of costs incurred for first the first six months of 2013 for the additional build-out costs for locations of our clients in Arizona. VII-Product cost The Company incurred costs of $113,038 for the six months ended June 30, 2014 associated with our Vaporfection International, Inc. subsidiary which included the product cost of vaporizers and accessories, the fulfilment activities associated with sales orders and the Company’s purchasing department. As previously described these costs cannot be compared to the same period of 2013, the costs of revenue for the six months ended June 30, 2013 was $19,437. The Company expects to release its newest portable vaporizer product late in the third quarter of 2014 which is expected to significantly increase the activity in the business unit. 42 Table of Contents Other costs of revenue The outside services, legal costs and independent contractors incurred as a part of revenue generation supporting activities slightly decreased by $7,834 for the six months ended June 30, 2014 compared to the same period of 2013. Operating Expenses Operating expenses consist of all other costs incurred during the period other than cost of revenue. The Company incurred $1,850,156 in operating expenses for six months ended June 30, 2014 compared to $1,787,890 for the six months ended June 30, 2013. The increase of $62,266 or 3.5% was primarily due to an increase in research and development expenses of $56,533 and a slight increase in selling and marketing expenses of $14,751 offset by a decrease in general and administrative expense of $9,018. Sales and Marketing expenses Sales and marketing expenses include public relations and promotion, lobbying, purchased advertising, travel and entertainment and outside services for sales and marketing consultants and sales lead generation.The Company incurred $430,008 and $415,257 in sales and marketing expenses for the six months ended June 30, 2014 and 2013, respectively. Sales and marketing expenses for six months ending June 30, 2014 and 2013 represent 24.9% and 14.7% respectively, of gross revenues, before the provision of sales returns. The expenses incurred during the six month periods ended June 30, 2014 and 2013 are summarized and described below. Expense Description For the six months ended June, 30 2014 For the six months ended June, 30 2013 Increase (Decrease) VII sales and marketing expense $ $ $ Lead generation-Kind Clinics - ) Lobbying - Public relations firm expense ) Employee costs - Independent contractors costs Outside services ) Meetings, conferences and trade shows Purchased advertising ) Other (sum of smaller accounts) ) Total sales and marketing $ $ $ During six months ended June 30, 2014, the Company incurred $105,055 in marketing and sales expenses related to VII activity. As previously mentioned the comparison to the same period of 2013 is impracticable due to the fact that there was no VII activity for the first quarter of 2013. The expenses incurred for only three months ended June 30, 2013 were $35,605. The Company increased its marketing expenses related to VII subsidiary due to the fact we expect to launch a new product to the market in the third quarter of 2014. The Company expects additional increases in sales and marketing expenses for this business for the rest of the year. Although the total change in sales and marketing expenses is relatively small, $14,751 for the six months ended June 30, 2014 compared to the same period of 2013, some significant changes occurred in the structure of expenses. During the first six months of 2013 the Company incurred a one-time expense for sales and marketing support and leads generation from Kind Clinics in the amount of $113,613, a related party. The Company incurred an increase in lobbying expenses for the six months ended June 30, 2014 in the amount $92,785 in order to promote the Company in the states/markets of interest. To maximize efficiency, the Company is utilizing the service of lobbying experts from the specific states/market of interest. In addition, this strategy led to savings of $38,341 in public relations expenses. 43 Table of Contents To perform day-to-day marketing operations, the Company uses independent contractors who are managed by a Company sales executive. During the six months ended June 30, 2014, the Company incurred $136,555 in payroll and independent contractor related costs compared to $80,855 for the same period of 2013. The increase of $55,700 in the employee/consultant related costs led to the reduction in the utilization of the outside service firms to perform day-to-day operations thereby saving $51,736. During the six months ended June 30, 2014, the Company increased the expenses for meetings, conferences and trade shows by $34,156 compared to the same period of 2013. This was due to the reallocation of resources from purchased advertising and allowed the Company to promote its products and services to a broad range of possible clients by participating in the industry specific events and tradeshows, to become informed about competitors and their products and to get general and specific knowledge of the industry. Research and development Research and development consists of engineering work done on the software enhancements of the Medbox. This work is funded in connection with an affiliate company owned by a co-founder.Our research and development expenses for the six months ended June 30, 2014 and 2013, were $75,033 and $18,500, respectively, and represent the Company’s investments in developing new tracking technologies for cultivation facilities that we intend to sell to clients as a package with their consulting agreement. In addition, the Company believes that this software will give our clients a competitive advantage in the process of applying for licenses for cultivation facilities. General and administrative General and administrative expenses include costs of being a public company, legal, lobbying, accounting, payroll, consulting, rent and other costs. The Company’s general and administrative expenses slightly decreased by $9,018 to $1,345,115 for the six months ended June 30, 2014 compared to $1,354,133 for the six months period ended June 30, 2013. The expenses incurred during the six month periods ended June 30, 2014 and 2013 are summarized and described below: Expense Description For the six months ended June, 30 2014 For the six months ended June, 30 2013 Increase (Decrease) VII general and administrative expenses $ $ $ Costs of being public Fund raising consultants ) Bad debt - Legal costs ) Lobbying costs ) Professional accounting services ) Employee costs ) Independent contractors costs Management fee - Vincent Chase, Inc. ) Management fee – Kind Clinics - ) Insurance - Rent expense Charity and donations Other (sum of smaller accounts) ) Total general and administrative $ $ $ ) During the six months ended June 30, 2014, the Company incurred $105,167 of general and administrative expenses related to its subsidiary VII. The increase of $44,624 compared to the same period of 2013 is totally due to the fact that the Company acquired VII on April 2, 2013 and had no similar expenses for the first quarter of 2013. During the six months ended June 30, 2014, the Company incurred additional costs of $147,267 related to being a public company such as SEC legal costs, investor relations, filings cost and independent directors’ compensation costs. The $12,500 cost of fund raising consultants incurred during the six months ended June 30, 2014, decreased by $132,500 compared to the $145,000 incurred for the same period of 2013 as the Company discontinued the service of the prior engaged firms. As described in the Note 9 to the financial statements during the second quarter of 2014, the Company identified some accounts receivable as doubtful for collection and created a provision in the amount of $145,000. There were no similar events during the first six months of 2013. 44 Table of Contents Another significant change in general and administrative expenses represents the reduction by $139,136 in legal costs for the six months ended June 30, 2014 to $155,407 compared to $294,543 for the six months ended June 30, 2013. This is mostly due to the fact that the Company incurred expenses in the amount of $240,833 for the six months ended June 30, 2013 in legal cost related primarily to the lawsuit on the behalf of the Company’s Arizona clients. The Arizona matter was finalized in 2013. This reduction was offset by the increased general legal expenses related to the general corporate matters incurred during the six months ended June 30, 2014. The Company reduced lobbying services related to general matters during the first six months of 2014. This led to a reduction in general and administrative services of $78,308 for the six months ended June 30, 2014 to $22,700 from $101,008 for the six months ended June 30, 2013. Some services were used and described above as a part of sales and marketing expenses. The decrease of $42,340 in professional accounting service expense to $75,845 for the six months ended June 30, 2014 compared to $118,185 for the same period of 2013 is partially due to improved cost management and talent attraction through engaging employees and independent contractors instead of sourcing outside firms for services of certain activities. At the same time this led to an increase in the Company’s expenses related to the independent contractors of $104,045. The payroll costs decreased by $29,212. This is mostly due to the fact that during the six months ended June 30, 2013 there was one additional executive employee that cost approximate $17,700 that is longer with the Company. In addition another employee’s services were classified as a cost of revenue starting in 2014. A significant reduction of general and administrative expenses of $12,500 per month is due to the reduction in the fees from $25,000 to $12,500, paid for management consulting to Vincent Chase, Inc., a related party company. This led to savings of $75,000 in the costs incurred for the six months ended June 30, 2014 compared to the same period of 2013. Effective July 1, 2014, the monthly charge will return to $25,000. During the six months ended June 30, 2013, the Company incurred $61,019 in consulting fees paid to one of its founders and shareholders. There were no such expenses during the same period of 2014. The insurance expense increased by $63,500 during the six months ended June 30, 2014. This was due to the introduction in 2014 of the directors’ and officers’ insurance program. There were no such expenses during the same period of 2013. Rent expense during six months ended June, 2014 increased by $59,688 to $103,602 compared to $43,914 for the six months ended June 30, 2013. This change is due to the fact that the Company increased the leased office space which led to monthly rent increase from $5,303 to $14,396. Also during the six months ended June 30, 2014 the Company incurred additional $7,125 in rent expense for our Arizona office. There was no such rent expense during the same period of 2013. During the six months ended June 30, 2014, the Company made donations in the amount of $31,800 compared to $10,500 for the same period of 2013. The Company expects that its general and administrative expenses will increase during 2014 as we add additional management talent and build out our infrastructure to take advantage of market opportunities. Other Income (Expense) Other income increased by $31,348 to $25,153 for six months ending June 30, 2014 compared to other losses of $6,195 for the six months ending June 30, 2013. The change is due to other interest revenue on the outstanding note receivable from the Canadian company and other interest revenue on the balance of outstanding receivable from one of the Company’s clients. In addition the Company’s subsidiary VII paid off the interest bearing note payable, the interest expense incurred for the three months ended June 30, 2013 was $5,250. Unrealized gain from marketable securities As described in the Note 10 -marketable securities and customer deposits to the financial statement, the Company receives revenue from marketing MJ Holdings' real estate financial products and offerings to its consulting clients and will direct all incoming real estate related opportunities to MJ Holdings. The Company records revenue at the time of initial recognition of the warrants or other financial assets received as payment for the services. Al subsequent evaluations as of the reporting dates, until the securities are sold, are treated as gains or losses from marketable securities. During the six months ended June 30, 2014 the fair value of the financial assets received increased by $26,511 giving rise to the gain in the same amount. There was no such income during the comparable period of six months ended June 30, 2013. 45 Table of Contents Gross Margin Due to changes described above the gross margin decreased by $2,960,434 or 146.6% resulting in a gross loss of $941,185 for the six months ended June 30, 2014 compared to a gross profit of $2,019,245 for the six months ended June 30, 2013. This change can be mainly attributable to the Massachusetts write off in the amount of $259,782, the creation of provision for sales returns related to the San Diego legislative changes in the amount $1,229,710, a net loss of $150,000 on the sale of some management rightsto a client in Arizona, the fact that the Company did not recognize any revenue for its San Diego market clients in the first six months of 2014 and due to delays in adopting final regulations in other states and the timing of application submittals for other states, revenue was not fully recognized for many of our clients. No similar events happened during the same period of 2013. Net Loss As a result of the above factors our net income decreased $2,874,781 from a net income of $135,100 for the six months ended June 30, 2013 to a net loss of $2,739,681 for the six months ended June 30, 2014. Year ended December 31, 2013 Compared to Year ended December 31, 2012 Financial Summary Revenue increased $2,633,196 or 101.65%, to $5,223,775 for the twelve months ended December 31, 2013, from $2,590,579 for the twelve months ended December 31, 2012, primarily as a result of the completion of contracts for our Arizona customers.Approximately $935,000 of revenue during 2013 related to AMCs in Arizona, the openings of which were delayed by court action that was not resolved until 2013.During 2012, we were unable to recognize revenues from our Arizona clients due to year-end due to litigation in the Arizona courts after Arizona passed a medical marijuana law that provided for the permitting and operation of AMCs, which was then challenged in the courts by Arizona’s governor.This litigation froze our ability to complete our construction build outs and deliver Medbox machines to our clients in Arizona, and as a result, we deferred recognition of revenue already received from these Arizona clients while the case was pending and the dispensary licensing program was on hold. Consequently, we ended 2012 with deferred revenue of $1,608,280.All recorded deferred revenue was recognized during the first three quarters of 2013. The main reason for the increase in revenues was a change in volume, because there were no changes in pricing policies. This can be linked to our efforts to attract new clients, referrals from existing clients and media attention on the industry itself. Our Vaporfection International, Inc. (“VII”) subsidiary contributed $144,439 of revenues during the twelve months ended December 31, 2013; there were no similar revenue in 2012. Although the Company had a gross margin of $2,636,119 during 2013, operational costs of $3,195,679 eroded the result, to a pretax loss of $552,655, which is a $208,168 increase in loss from previous year loss of $344,487.This number represents consolidated pretax profit of MDS of $948,443 and pretax losses of Medbox of $1,184,170 and VII of 316,928. Consolidated pretax loss was slightly reduced by the sale of the Company’s sole vehicle, which generated a gain of $20,682.The loss for 2013 was primarily attributed to higher general and administrative expenses related to raising capital and regulatory compliance in connection with the filing of our Registration Statement on Form S-1, subsequently withdrawn, and the filing of our Form 10 registration statement in order to register our common stock under and become subject to the periodic reporting requirements of the Exchange Act. In addition, we incurred significant legal costs as we litigated on behalf of our Arizona clients to allow them to move forward with the dispensary licenses that the state of Arizona had awarded them.A breakdown is as follows: during the twelve months ended December 31, 2013, our main subsidiary, MDS, had net income of $948,443; Medbox, Inc., with its significant accounting and legal fees, had a net loss of $1,188,170, separate and apart from its aforementioned subsidiaries; our Vaporfection subsidiary had a net loss of $316,928 during the nine-month period after acquisition of April 1, 2013 to December 31, 2013. Revenue Total revenues for the year ending December 31, 2013 and 2012 consisted of revenues from Medbox system sales, location build-outs fees, consulting fees collected by matching existing clients with new clients, and consulting service fees, which are often bundled together in a single offering to clients.Consulting revenue, revenue from locations construction and machine sales (which are almost always bundled) increased $1,733,757, or 66.93%, to $4,324,336, during the year ending December 31, 2013 compared to the $2,590,579 during the year ending December 31, 2012. Location resale revenue increased $755,000 during twelve months of 2013, from zero in 2012. (Location resale revenues resulted from the 2 occasions in 2013 when we purchased consulting clients’ businesses, kept the business inoperable during marketing of the business to new entrepreneurs interested in purchasing the business, and later sold the business to the new entrepreneur.)In addition, sales from our new VII subsidiary contributed $144,439 (or 3%) to total revenue during 2013; this business was acquired on April 1, 2013 and as such there were no similar revenues during 2012. In addition to the revenue from the new clients in 2013 approximately $935,000 relates to clients in Arizona with agreements signed in previous years but recognition was delayed because of the court action that was not resolved until 2013. 46 Table of Contents Cost of Revenues Our cost of revenues includes systems costs for our systems sales and construction, build-out, license and permit fees on behalf of our clients for our consulting activities.Cost of revenues increased $1,536,521, or 146.18%, to $2,587,656 for the twelve months ended December 31, 2013 from $1,051,135 during the twelve months ended December 31, 2012, as a result of increased costs related to the build-out of locations for our clients due to delays in implementing the Arizona program discussed above, additional sales of 78 of our Medbox machines during the twelve months ended December 31, 2013 compared to 32 during 2012, and costs related to zoning and site acquisition during 2013. Also, our newly acquired VII subsidiary contributed $222,372 to the total of costs of revenue during 2013. Cost of revenues as a percentage of revenues slightly increased to 49.53% during the twelve months ended December 31, 2013 from 40.58% during the twelve months ended December 31, 2012, as a result of revenue generating construction costs incurred in the twelve months ended December 31, 2013 related to the Arizona location build-outs during the 2013 period compared to 2012 and additional zoning and legal cost associated to new clients consulting and location sourcing. Operating Expenses Selling, general and administrative expenses, which we refer to as “operating expenses,” consist of all other costs incurred during the year other than cost of revenues.Operating expenses increased $1,316,697 or 70.07% to the total of $3,195,680 for twelve months ending December 31, 2013 compared to the total of $1,878,983 for the same period of 2012. The Company’s 2013 operational expenses consist of: 2013 Operating Expenses Consolidated MDS Medbox VII Consolidated Sales and marketing $ Research & develop $ 0 0 0 General and administrative $ Total Operational Expenses $ The largest component of the increase in operating expenses during 2013 compared to 2012 was the increase in general and administrative expenses, which increased $1,383,673 or 129.0%, to $2,456,435. That led to 93.18% (2,456,435/2,636,119) of gross profit being used to cover them. This represents an increase from 2012, when 69.69% (1,072,762/1,539,944) of gross profit was used to cover the same expenses.The reasons for this increase are analyzed below under “General and administrative.” Selling and marketing expensesin the amount of $664,383 accounted for 25.2% (664,383/2,636,119) of the gross margin during 2013, which is a significant improvement from 2012 where they represented 52.37% (806,221/1,539,444).In addition, in order to strengthen the MDS competitive advantage on the consulting market within the industry the Company had been developing a new tracking technology, for bio-metric chain of custody seed-to-sale tracking, for cultivation facilities. During 2013 the Company incurred $74,861 for the research and development of the tracking technology, which further reduced gross margin by 2.8% (74,861/2,636,119); there were no similar expenses in 2012. Management expects that selling and marketing expenses will grow significantly in 2014 as it expects significant expansion of business opportunities for MDS and VII in 2014 due to favorable changes in the industry, including expansion of medical and recreational marijuana into new U.S. jurisdictions.Also some additional advertising expenses are expected due to planned introduction by VII of the new miVape vaporizer during 2014. Overall selling and marketing expensesdecreased $141,838, or 17.59%, to $664,383 during the year ending December 31, 2013 compared to $806,221 during the year ending December 31, 2012.Selling and marketing expenses were 12.72% and 31.12% of revenues, respectively, during the twelve-month periods of 2013 and 2012.These expenses include professional public relations and promotion, purchased advertising, travel and entertainment and outside services for sales and marketing consultants and sales lead generation.The breakdown of sales and marketing expenses is presented in the table below: Consolidated MDS Medbox VII Public Relationship $ Consulting/Outside Services $ Advertising $ Other $ Total Sales & Marketing $ 47 Table of Contents During 2013 we inquired $664,383 in Sales and Marketing costs. We showed great results in managing our marketing budget and work with clients. This is especially evident from the increase in revenue of $2.63M (or 101.65%) from the last year ($5,223,775 in 2013 compared to $2,590,579 (restated) in 2012) and decrease in sales and marketing expense of $141,838 or 17.6% (decrease from $806,221 in 2012 to $664,383 in 2013). This reduction is partially due to recruitment of qualified and experienced consultants that account for $407,341 (or 61.3%) out of the total sales and marketing expense. Advertising expense for the year was due to promotional campaigns in specialized magazines and publications. Another factor in reduction of advertising costs were referrals and word-of-mouth advertising from our existing and growing clientele base. Research and developmentconsists of engineering work done on software enhancements of the Medbox technology along with development of new products at VII. In 2013 we invested in developing new tracking technologies for cultivation facilities that we intend to sell to clients as a package with their consulting agreement. In addition we believe that this software will give our clients a competitive advantage in the process of applying for licenses for cultivation facilities due to increased oversight and inventory tracking in all phases of management and operation of the facility through a biometric chain of custody of all cultivated products. Management expects that these costs will continue to increase during 2014 as we develop our new products, as discussed in “Item 1. Business.” General and administrativeexpenses are those related to day-to-day activity and management. These expenses include legal, lobbying, accounting, payroll, consulting and other costs. General and administrative expenses increased $1,383,673 or 128.98 % for twelve months ending December 31, 2013 to $2,456,435 compared to $1,072,762 during the twelve months ended December 31, 2012. This increase eroded 93.18% of the Company’s gross profit. The significant increase in these costs during 2013 compared to 2012 is primarily related to significant legal and accounting expense incurred in preparing our Form S-1 and Form 10 registration statements. During the year we incurred approximately $91,000 in legal fees in connection with the preparation and filing of our Form S-1 and Form 10 registration statements; there were no such expenses in 2012.In order to comply with financial and reporting, corporate governance and internal control requirements for SEC reporting companies we incurred expenses for professional accounting services in the amount of $202,310 for the twelve months ending December 31, 2013, this represents an increase of $25,346 or 14.32% from the previous year’s tally of $176,964 for twelve months ended 2012. Due to the Company’s growth and development and the development of the industry itself, we hired additional 5 new experienced consultants during 2013.Employee costs, which includes compensation and benefit expenses, increased $172,907, or 96.1%, to $352,907 for the year ending December 31, 2013 compared to $180,000 during 2012. During 2013 we incurred significant legal fees in connection with assisting our clients in Arizona in order to allow them to utilize the dispensary licenses that they were granted by the state following a legal challenge by the governor. In addition , we incurred significant legal and accounting expenses during 2013 in connection with the preparation of registration statements on Form S-1 and Form 10 that were ultimately withdrawn .During the year ending December 31, 2013 we issued 2,115,100 shares of our common stock, receiving proceeds in the amount of $4,486,541. In addition, we also incurred expenses of $184,167 to registered broker/dealers. Income Taxes Because the company incurred a significant loss we didn’t record any tax provision for federal tax for the year 2013. We accrued $4,000 for the minimum state income tax. Net Loss As a result of the above factors, our net loss increased $212,168, or 61.6%, to $556,655 during the twelve months ended December 31, 2013 from a net loss of $344,487 during the twelve months ended December 31, 2012. Liquidity and Capital Resources—Six Months Ended June 30, 2014 and 2013 As of June 30, 2014, the Company had cash on hand of $975,027 compared to $168,003 at December 31, 2013. The $807,024 increase in cash on hand is primarily the result of stock sale proceeds of $2,442,859, proceeds from net notes payable from a related party of $404,880 and net loans payable of $76,738 partially offset by repayment on the note payable of $75,000 and the use of cash for general operations and for developments of new markets of $1,807,451, the purchases of tangible and intangible assets related to development of the new product of $195,002 and the issuance of notes receivable of $40,000. 48 Table of Contents Cash Flow During the six months ended June 30, 2014 cash was primarily used to fund operations, development of the markets and license application processes. We had a net increase in cash of $807,024 during the six months ended June 30, 2014. See below for additional discussion and analysis of cash flow. For the six months ended June 30, Cash flow (unaudited) (unaudited) Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash provided by financing activities Net increase (decrease) in cash $ $ ) Cash Flows – Operating Activities During the six months ended June 30, 2014, cash flows used in operating activities were $1,807,451, consisting primarily of the net loss for the first six months of 2014 of $2,739,681 reduced for non-cash adjustments of depreciation and amortization of $38,953 and the establishment of a non-cash provision for sales allowances and refunds associated with changes in legislation in San Diego service area clients of $1,325,265, and increased for the non-cash adjustments of fair value of marketable securities received as payment for services of $98,532, unrealized gain on reevaluation of the aforementioned securities of $26,511 and profit reduction of the expenses related sale of the investments of $9,600. Additional components of cash used in operating activities were an increase in prepaid expenses and other assets of $213,261 related primarily to the advance funding of $127,000 for the Company’s annual director and officers insurance policy and earnest money for real estate acquisitions of $140,000, a net increase of accounts receivable of $270,963 consisting of net billings of $1,627,119 offset by net collections and deposit adjustmentsof $1,444,156 and some settlement payments of $88,000 to San Diego clients and increase in inventory of $275,857 which consisted primarily of an increase in inventory costs for new markets of $640,255, a net increase in vaporizer inventory of $263,226, additional advances paid to our Medbox machine supplier during the first six month of 2014 of $208,771 and purchases of the inventory during the period of $354,761 offset by reductions due to sales of a retail location and management rights of $871,374, the write off of inventoried costs associated with both Massachusetts of $259,782 and $ 60,000 associated with San Diego. These operating uses of cash were offset by increases in accounts payable and accrued expenses of $193,384 due to the timing of the payment of trade payables and the overall increase in operating costs.In addition, customer deposits provided net cash during the quarter of $269,352 primarily due to the increase in customer deposits collected on contracts prior to work being completed and revenue recognized. During the six months ended June 30, 2013 cash flows used in operating activities were $860,583, consisting primarily of the increase in inventories of $909,619 which consisted primarily of the increase in inventory levels of $764,723 due to retail dispensary construction projects in progress in the state of Arizona, VII inventory of $266,849, additional advances paid to our Medbox machine supplier during the quarter of $81,047 offset by reduction in inventory due to sales of a retail location and management rights of $203,000,increase in notes receivables from a company client of $55,000, the net increase in deferred revenue of $537,473 and net increase of prepaid expenses of $149,584 related primarily to increase in an office rent deposit of approximately $42,726 due to additional office space leased, additional deposits in the amount of $56,000 for securing locations for future applications in the city of San Diego and additional retainer for the audit services of $25,000. The use of the cash flows from operating activities was offset by the net income of $135,100, non-cash depreciation adjustment of $26,139, reduction in accounts receivable with $353,306 consisting of net billings of $2,496,173 offset by net collections and deposit adjustmentsof $2,849,479, increase in net accounts payable of $186,494 due to the timing of the payment of trade payables and increase in income tax payable of $90,060. Cash Flows – Investing Activities During the six months ended June 30, 2014, cash flows used in investing activities were $235,002, consisting primarily of purchase of intangible assets related to purchase of a domain name and patents costs of $166,184, purchases of fixed assets of $28,818 and increases in the amounts of notes receivable of $40,000.During the six months ended June 30, 2013, cash flows used in investing activities were $1,393,593, consisting primarily of $1,200,000 in advances for investments and purchase of property and equipment of $193,593. 49 Table of Contents Cash Flows – Financing Activities During the six months ended June 30, 2014, cash flows provided by financing activities were $2,849,477, consisting primarily of $2,442,859 of proceeds from issuance of common stock, increase in net proceeds from related party notes payable of $404,880 and net proceeds from short term loan of $76,738, offset by payments on a note payable of $75,000 which we acquired as a part of the VII purchase.During the six months ended June 30, 2013, cash flows provided by financing activities were $1,609,840, which consisted of $2,537,015 of proceeds from issuance of common stock less net payments on the related party notes payable of $869,038 and payments of $58,137 on a long term loan. Future Liquidity and Cash Flows Management believes that the Company’s cash balances on hand, cash flows expected to be generated from operations, proceeds from current and future expected debt issuances andproceeds from future share capital issuances will be sufficient to fund the Company’s net cash requirements through June 2015.However, in order to execute the Company’s long-term growth strategy, which may include selected acquisitions of businesses that may bolster the expansion of the Company’s management services business, and purchases of real estate which would be used as a basis for acquiring retail dispensary and cultivation facilities in regulated markets, the Company will need to raise additional funds through public or private equity offerings, debt financings, or other means. One such debt financing, a convertible debenture transaction recently entered is described below: On July 21, 2014, the Company entered into a securities purchase agreement (the “Purchase Agreement”) with accredited investors (the “Investors”) pursuant to which the Company agreed to sell, and the Investors agreed to purchase, convertible debentures (the “Debentures”) in the aggregate principal amount of $3,000,000, in three tranches, each in the amount of $1,000,000. The initial closing under the Purchase Agreement, for Debentures in the aggregate principal amount of $1,000,000, occurred on July 21, 2014. The Debentures bear interest at the rate of 10% per year (half of which is due at issuance) and are convertible into common stock at a conversion price of $11.75 per share (subject to adjustment in the event of stock splits, stock dividends, and similar transactions, and in the event of subsequent sales of common stock at a lower purchase price (subject to certain exceptions)). Repayment of principal on the debentures, together with accrued interest thereon, is due in seven monthly installments, commencing six months from issuance. The Company may make such payments in cash (in which event the Company will pay a 30% premium) or, subject to certain conditions, in shares of common stock valued at 70% of the lowest volume weighted average price of the common stock for the 20 prior trading days. In connection with the Purchase Agreement, the Company entered into a registration rights agreement (the “Registration Rights Agreement”) with the Investors, pursuant to which the Company agreed to file a registration statement for the shares of common stock issuable upon conversion of, or payable as interest on, the Debentures, within 45 days of the initial closing date under the Purchase Agreement, and to have such registration statement declared effective within 120 days of the initial closing date. Subsequent closings under the Purchase Agreement, each for Debentures in the aggregate principal amount of $1,000,000, will occur, subject to customary closing conditions, within two days of the Company’s filing of a registration statement with the Securities and Exchange Commission under the Registration Rights Agreement, and within 2 days of the effective date of such registration statement. The Company will continue to execute on its business model by attempting to raise additional capital through the sales of debt or equity securities or other means, however there is no guarantee that such financing will be available on terms acceptable to the Company, or at all. Our primary source of liquidity are cash flows from operations of the Company’s main subsidiary, Prescription Vending Machines, Inc. (DBA – MDS). Our MDS portion of our overall business model related to our existing consulting business relies significantly on the know-how of our management team and its staff to be successful in acquiring licenses and business locations for our clients, in addition to constructing client locations and the sale of our Medbox machines. Since a majority of the revenue from this business is related to services we provide, the timing of receiving the cash has a significant effect on our cash flows. In addition, our overall profitability is impacted by the number of consulting contracts we are able to secure as well as on the avoidance of significant legal and outside professional costs that can be incurred in the process of fulfilling our obligations under each consulting contract. In the case of our MDS consulting business we make milestone payments to our Medbox machine supplier based on where the machines are in the procuring process. This arrangement requires periodic cash outlays, but avoids large disbursements at any one time helping to smooth our cash outflows. A change in the business model in acquiring retail dispensary and cultivation licenses has made it important to acquire real estate either through lease arrangements or purchase in order to secure a license.This has required that Company spend cash for earnest deposits on various real estate locations during the quarter and thereafter.The Company intends to find a partner for the acquisition of the various locations where licenses are applied for, however, the timing of those partnerships may require the Company to acquire ownership of the underlining real estate for a period of time. This process requires significant cash outlays which have ranged from $10,000 to $100,000 per property. 50 Table of Contents A summary of our active real estate purchase transactions as of August 8, 2014 is as follows: Property Purchase price Initial closing date Amount paid in escrow Date escrow opened Amounts to be paid in escrow 1 $ 12/11/2014 $ 7/25/2014 $ - 2 01/05/2015 7/21/2014 - 3 12/01/2014 8/13/2014 - 4 01/01/2015 8/12/2014 - 5 01/31/2015 8/12/2014 6 02/10/2015 8/13/2014 7 01/31/2015 8/13/2014 - 8 10/18/2014 6/28/2014 - 9 10/18/2014 6/28/2014 - Total $ $ $ As a result of the San Diego change in the legislation the “Provision for customer refunds” was created. As of June 30, 2014, the Company expects future cash outflows in the amount of $314,940 during the next three months related to refunds. In addition, our VII subsidiary has cash demands for the completion of its portable vaporizer product and the follow-on production costs for the new product which is expected to be release late in the third quarter of 2014. These additional investments along with continued investment into the operating cost of this business will continue to be a net user of cash until the Vaporfection’s cash requirements can be re-evaluated after the expected launch of the new portable vaporizer this year. Liquidity and Capital Resources—Year Ended December 31, 2013 and 2012 Balance Sheet Analysis Assets At December 31, 2013, our current assets exceed current liabilities by a ratio of 3.75:1 (3,691,004/984,294) and with zero long-term debt compared to December 31, 2012 values of current assets to current liabilities ratio of 1.24 (3,495,156/2,809,483) and current assets to total liabilities of 1.22 (3,495,156/2,851,903). However, we have 27.0% of our total assets in accounts receivable as of December 31, 2013. While it places a strain on our liquidity, total assets in accounts receivable improved compared to December 31, 2012, when the percentage of accounts receivable in total assets was 57.79%. Our total assets increased 94.39%, to $6,902,854 at December 31, 2013 from $3,551,024 at December 31, 2012.This increase was attributable primarily to changes in the following asset categories: · Cash and cash equivalents decreased by $858,898, or 83.64%, to $168,003 at December 31, 2013 from $1,026,902 at December 31, 2012.Cash decreased during 2013 due to operating losses during the year, additional inventory, investments made, additional required facility deposits, the acquisition of VII and repayments of related party notes payable, partially offset by cash received from stock sales during the year. · Accounts receivable decreased by $187,494, or 9.14%, to $1,864,506 at December 31, 2013 from $2,052,000 at December 31, 2012.After management review and discussions with the client we assessed the receivables as fully collectable. · Inventory, which includes actual physical inventory of machines and vaporizer products, deposits made with our supplier for inventory of which we have not yet taken possession, dispensary licenses, accumulated costs for the developing of new markets and dispensary locations, increased $853,200, or 204.97%, to $1,269,454 at December 31, 2013 from $416,254 at December 31, 2012.This increase was due to additional deposits we made with our machine supplier, our acquisition of additional dispensary locations that we will re-sell and our addition of the finished goods and component inventory of our VII subsidiary that we acquired in the second quarter of 2013. The Company’s inventory at December 31,2013 and December 31, 2012 consist of: 51 Table of Contents Work in process and related capitalized costs $ $ Deposits on dispensing machines Vaporizers and accessories - Dispensing Machines Total inventories $ $ The Company’s inventory at December 31, 2013 includes the capitalized costs we incurred as a result of developing new markets. These costs are charged to the cost of revenue after finalizing work on the consulting agreements for a specific market by allocation total capitalized costs to the number of clients in the specific market.As of December 31, 2013 $259,657 out of $878,956 “Work in process and related capitalized costs” represents cost accumulated in during the process of application for licenses in Massachusetts.In the end of January 2014 the announcement for awarding licenses for dispensaries in Massachusetts were issued, according to which the company didn’t obtain any license in that state. As a result the incurred costs accumulated for developing the market of Massachusetts will be charged to cost of revenue in January 2014 in the amount of $259,657. · At December 31, 2013, the Company has 7,000,000 shares of a client’s common stock with a value of $184,800 recorded as marketable securities in the balance sheet received as payment for $300,000 in accounts receivable.Accordingly, the value of securities $184,800 were offset to the accounts receivable, reducing the amount owed by the client from $300,000 to $115,200. We intend on selling the shares when able to transact the same and will return any unused shares to the client after satisfying the liability to our company. If additional shares are needed after liquidation to satisfy the $300,000 due on the contract, the client will issue additional shares as needed. · During the year 2013 we entered into a services agreement with a Canadian company. Under the services agreement, we engaged the Canadian company to market and sell the Medbox in Canada under our consultation and advice. The Canadian company agreed to pay us a consulting fee equal to a percentage of its net revenue and gross profit, as defined in the agreement, from sale of the Medbox. The services agreement has an indefinite term, subject to termination under certain conditions. In connection with the services agreement, the Canadian company issued to us a $1,000,000 secured promissory note, under which we may be required to loan to the Canadian company up to $1,000,000, subject to its achievement of certain milestones. Loans under the note accrue interest at the rate of 5% per year. The note is secured by all of the assets of the Canadian company. The note matures on December 10, 2018. The balance of note receivable as of December 31, 2013 was $115,000. · During the year we paid for some future expenses for audit, annual fee for fund raising consulting, lawyers retainers and advertising. The outstanding amount of prepaid expenses at December 31, 2013 and 2012 was $89,240 and $0, respectively. · Property and equipment, net of accumulated depreciation increased $118,110 or 231.51% to $169,128 at December 31, 2013 from $51,018 at December 31, 2012.This increase is due to the acquisition of assets in connection with our acquisition of VII and our purchase of additional computers and furniture for the expansion of our West Hollywood, California headquarters.In addition in December 2013 we sold a vehicle with initial value at cost of $92,000 and a carrying amount (cost minus accumulated depreciation) of $32,818 at the day of sale. We obtained proceeds in the amount of $53,500 and as a result generated a gain of $20,682. We used $42,541 of the proceeds to repay the outstanding balance of the auto loan on the car and $10,959 to repay a related party note payable. The detailed table of the Company’s property and equipment as of December 31 of 2013 and 2012 is presented below: Office equipment $ $ Furniture and fixtures Vehicle - Website development Product development Less accumulated depreciation ) ) Property and equipment, net $ $ 52 Table of Contents · Advances on equity investments were $1,200,000 at September 30, 2013 and zero at December 31, 2012.The equity investment figure at December 31, 2013 consists of advance payments of (i) $600,000 pursuant to our investment in Bio-Tech and (ii) $600,000 pursuant to our investment in MedVend Holdings.We have not closed these transactionsand were trying to terminate these transactions at December 31, 2013.We did terminate the transaction with Bio-Tech during the first quarter of 2014.See “Item 1.Business—Other 2013 Acquisition Agreements” and “Item 8 - Legal Proceedings”. · Intangible assets and goodwill were $653,959 and $1,090,037 respectively, at December 31, 2013; there were no such positions at December 31, 2012.The amounts at December 31, 2013 resulted from the completion of our purchase of VII during the second quarter of 2013 and the resulting third party valuation of the acquired intangible assets and resulting goodwill plus adjustments for after acquisition settlement of liabilities. The table below represents the VII Assets acquired in 2013. Distributor relationship $ $ - IP/Technology - Domain names - Non-Compete covenants - - Less accumulated amortization ) - Intangible assets, net $ $ - · Deposits and other assets increased $93,876 or 1,935.6% to $98,726 at September 30, 2013 from $4,850 at December 31, 2012 due to an increase of $37,876 in the security deposit required for our headquarters space as we expanded our square footage and an increase of $56,000 in lease deposits made for San Diego dispensary locations for our clients. Liabilities Total liabilities decreased by $1,867,609, or 65.49%, to $984,294 at December 31, 2013 from $2,851,903 at December 31, 2012.The decrease is attributed to the changes in the following liability categories: · Accounts payable and accrued expenses increased $328,577, or 123.65%, to $594,314 at December 31, 2013 from $265,737 at December 31, 2012.This increase was primary due to a $150,000 accrual in 2013 for possible future shipment of 15 machines at $10,000 each according to one of the contracts. Another $119,145 represents liabilities from our newly acquired VII subsidiary. · Deferred revenue, which represents the largest change in liabilities during 2013,decreased $1,608,280 or 100.0%, bringing the balance of deferred revenue at December 31, 2013 to zero from $1,608,280 at December 31, 2012.This decrease represents 86.11% of the total decrease in liabilities during 2013.This decrease was due to the completion of the remaining revenue recognition elements mostly related to Arizona contracts and litigations solved in favor of our clients. · Notes payable decreased with $25,000 or 50,0% from the previous year balance as of December 31, 2012 of $50,000. This were as the result of the few factors, at the December 31, 2012 the Company had an outstanding balance of notes payable of 50,000 during the year the balance was paid in full. As a part of VII acquisition the Company assumed a note payable to third party in the amount of $175,000 and repaid during the year $100,000 that brought the total balance of notes payable at December 31, 2013 to $75,000. 53 Table of Contents · Related party notes payable decreased $757,244, or 87.14%, to $111,794 at December 31, 2013 from $869,038 at December 31, 2012.The related party did not charge us any interest on the loan during its existence.The initial loan of $869,038 still outstanding as of December 31, 2012 associated with the purchase of MDS and other companies from PVMI was fully paid in the first half of 2013.The remaining $111,794 represents two loans to the Company in the amount of $150,000 and $100,000 from Vincent Chase, Incorporated, a company wholly owned by Vincent Mehdizadeh, our then-Chief Operating Officer and Chairman of the Board. As of December 31, 2013 $111,794 is outstanding on these loans.The note balance was fully repaid by February 3, 2014. · Customer deposits increased from zero at December 31, 2012 to $203,186 at December 31, 2013.This increase is associated with a deposit of $100,000 from a client on the consulting contract for a Nevada engagement whereas the contract is for $1.5 million and no services that constitute revenue recognition milestones pursuant to that contract were achieved as of yet. However, the client did pay a deposit of $100,000 that is to be billed against any billings that occur on said contract. Thus, the amount of $100,000 is treated as a deposit and not counted towards revenue. The remainder, or $103,186, relates primarily to pre-acquisition transacted deposits made for product by distributors and customers of VII’s predecessor business. Stockholders’ equity Additional paid in capital increased $5,635,765 or 484% to $6,800,121 at December 31, 2013 from $1,164,356 at December 31, 2012.This increase is due to the cash raised through stock sales and the value of the warrants issued to the sellers of VII during the twelve months ended December 31, 2013.During the year ending December 31, 2013 we issued 2,115,100 shares of common stock retroactively stated for the Company’s two-for-one forward stock split noted below and received gross proceeds in the amount of $4,486,541.We also issued warrants to purchase 260,864 shares of our common stock for the acquisition of VII and 43,506 shares for accounts payable for a non-cash increase of $1,285,553 . On December19, 2013, the Board of Directors of the Company approved a two-for-one forward stock split of the Company’s common stock, effected in the form of a stock dividend. Each shareholder of record at the close of business on December19, 2013 received one (1) additional share for every outstanding share held on the record date. The additional shares were distributed on February 3, 2014. All references made to share or per share amounts in the accompanying consolidated financial statements and applicable disclosures have been restated to reflect the effect of this two-for-one stock split for all periods presented.The Company retained the current par value of $0.01 per share for all shares of common stock.Stockholders’ equity reflects the stock split by reclassifying an amount equal to the par value of the additional shares arising from the split from Additional Paid-in Capital to Common Stock. In January and February 2014 the company issued 485,830 shares of common stock at a price of $5.00 per share raising proceeds of $2,429,150. This offering has ceased. Our primary sources of liquidity are cash flows from MDS operations and proceeds from stock sales.Our MDS portion of our overall business model related to our existing consulting business relies significantly on the know-how of our management team and its staff to be successful in acquiring licenses and business locations for our clients, in addition to constructing client locations and the sale of our Medbox machines.Since a majority of the revenue from this business is related to services we provide, the timing of receiving the cash as indicated in the individual contracts has a significant effect on our cash flows.In addition, our overall profitability is impacted by the number of consulting contracts we are able to secure as well as on the avoidance of significant legal and outside professional costs that can occur in the process of fulfilling our obligations under each consulting contract.In the case of our MDS consulting business we make milestone payments to our Medbox machine supplier based on where the machines are in their procuring process.This arrangement requires periodic cash outlays but avoids large disbursements at any one time helping to smooth our cash outflows. Ratio Change Liquidity Ratios Formulas Used % Current ratio Current A/Current Liabilities Acid test (Cash+Marketable securities)/Current Liabilities -0.01 54 Table of Contents Current ratio increased with 250.58% from 2012 value of 124.41% to a value of 374.99%. This change is due to the increase in inventories with 204.97% during the year 2013 compared to 2012 and reduction in current liabilities with 64.97% from previous year.Also our acquisition of VII had a significant impact on the cash outflow toward investments in new product development, marketing initiatives, acquired pre-acquisition liabilities and general and administrative expenses while the company operates during this post acquisition period.Going forward, we expect to spend additional cash for advance inventory requirements in order to fulfill expected distribution channel order requirements and for a consistent and robust product marketing program.However, our receipts of cash from this business are expected to be received within 15 days as we expect to be able to ship product to most customers on terms that provide either payment in advance, cash on delivery or payment within 15 days of delivery.Management expects to begin to see a more significant level of revenue from this acquisition in the fourth quarter of 2014, which will coincide with the release of the miVape, our portable vaporizer product, during the third quarter of 2014. Acid test referenced above shows the reduction of cash immediately available with 1 cent per dollar of liability in 2013 compared to the end of 2012.This is not representative change and the ratio shows a good liability coverage and cash management, especially in connection with 250.58% increase in current liquidity ratio. We have the following commitments related to minimum future lease payments under noncancelable operating leases with remaining term in excess of one year at December 31, 2013: Year Ending Amount Total $ Related-Party Transactions We have engaged in certain relationships with our executive officers, directors and shareholders.We have two notes payable outstanding to Vincent Chase, Incorporated (wholly owned by Vincent Mehdizadeh), in the amount of $111,794 as of December 31, 2013. The amount was fully repaid during the first quarter of 2014. We also had a note outstanding to PVMI, an entity wholly owned by Vincent Mehdizadeh, in the amount of $775,000 at December 31, 2012.This note has since been paid in full. In February 2014 PVMI offered us a short-term financing of $350,000; as of March 31, 2014 the outstanding balance of the PVMI note was $16,574. The aforementioned financing had no interest. The Company utilizes Vincent Chase, Incorporated, which is 100% owned by Mr. Mehdizadeh, for management advisory and consulting services.During the years ended December 31, 2013 and 2012, the Company incurred $262,500 and $230,706 in fees, respectively, for these services. The Company retained Vincent Chase for 2014 as management advisory and consulting services for the monthly compensation of $12,500. Mr. Mehdizadeh receives no additional compensation from the company for his services rendered. In addition, we utilize Kind Clinics, LLC, which is wholly owned by Dr. Bruce Bedrick, for management advisory and consulting services.During 2013 the Company paid Kind Clinics, LLC for reimbursements related to our Arizona contracts in the amount of $98,519 and $24,000 in advances for our initial investment in Bio-Tech. Cash Flow Cash flow used in our operational activities was impacted by the $556,655 net loss for the year. Also during the year 2013 company invested in inventories which led to $684,648 cash outflow. Liabilities repayment and a reduction in our deferrals and customer deposits in the amounts of $243,458 and $1,464,293, respectively, resulted in further increases in our net cash flow used in operating activities. 55 Table of Contents During the year 2013 we made advances on investments in the amount of $1,250,000, from which $600,000 related to Bio-Tech Medical Software, Inc. and $600,000 to Medvend, LLC (see Item 1 Other 2013 Acquisition Agreements) and $50,000 was VII related. In addition we advanced $115,000 on our secured promissory note with THC further increasing our net cash used in our investing activities. We also acquired additional property and equipment, which contributed to a increase in net cash used in investing activities in the amount of $134,451. As previously mentioned the Company alleviated net operational and investing cash outflows with share issuances, from which the company obtained cash inflow of $4,486,541. Off-balance Sheet Arrangements We do not have any off-balance sheet arrangements. MARKET PRICE OF AND DIVIDENDS ON REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market for Securities The Company’s common stock is quoted on the OTCQB under the symbol “MDBX ”. The following table sets forth, for the periods indicated, the range of high and low intraday closing bid information per share of our common stock. High Sale Low Sale FiscalQuarters Price Price First Quarter 2012 $ $ Second Quarter 2012 $ $ Third Quarter 2012 $ $ Fourth Quarter 2012 $ $ First Quarter 2013 $ $ Second Quarter 2013 $ $ Third Quarter 2013 $ $ Fourth Quarter 2013 $ $ First Quarter 2014 $ $ Second Quarter 2014 $ $ Third Quarter 2014 (as of August , 2014) $ $ The above prices are believed to reflect representative inter-dealer quotations, without retail markup, markdown or other fees or commissions, and may not represent actual transactions. As of August 20, 2014, there were approximately 1,487 holders of record of the Company’s common stock. Dividends The Company has never declared or paid any cash dividends on its common stock. The Company currently intends to retain future earnings, if any, to finance the expansion of its business. As a result, the Company does not anticipate paying any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans The Company had no equity compensation plans as of December 31, 2013. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 56 Table of Contents DIRECTORS AND EXECUTIVE OFFICERS Below are the names and certain information regarding the Company’s executive officers and directors. NAME AGE POSITION Guy Marsala 63 Chief Executive Officer, President, Chairman Thomas Iwanski 56 Chief Financial Officer Vincent Mehdizadeh 35 Founder, Senior Strategist Matthew Feinstein 44 Vice President, Director J. Mitchell Lowe 60 Director Ned L. Siegel 62 Director The business background and certain other information about our directors and executive officers is set forth below: Guy Marsala Mr. Marsala has served as our President, Chief Executive Officer and Chairman since July 2014. Mr. Marsala has been President of Go2Guy4Results, Inc. since 2012. From January 2013 to June 2013 Mr. Marsala was Chief Administrative Officer of American Career College, West Coast University. From April 2010 to March 2012 Mr. Marsala was President, Chief Executive Officer and board member of EZ Lube, LLC. From September 2008 to September 2009 Mr. Marsala was Executive Vice President of Operations of Hollywood Video/Movie Gallery, Inc. Mr. Marsala graduated from the United States Military Academy at West Point with a Bachelor of Science degree, and received his MBA from the University of Dallas. Mr. Marsala’s senior executive experience qualifies him to serve on the Company’s Board of Directors. Thomas Iwanski Mr. Iwanski joined Medbox on April 15, 2013 as our accounting consultant. He became our Chief Financial Officer in February 2014 and corporate secretary in August 2014.Mr. Iwanski has more than 23 years (18 of which were with publicly traded companies) of executive management, corporate governance and financial experience. He has also been self-employed as a consultant specializing in corporate financing and operations improvement since September 2010. From December 2013 through June 2014, Mr. Iwanski was Interim Chief Financial Officer and Secretary of Energous Corporation, a current Nasdaq listed company specializing in wire-free charging solutions. Mr. Iwanski was part of the team that obtained a Nasdaq Capital Markets listing and orchestrated a successful IPO for gross proceeds of over $27 million in April 2014. Prior to joining Medbox, since May 2007, Mr. Iwanski served as Director and Chief Executive Officer of Live-Vu Communications, Inc., a company that specializes in turnkey telemedicine and telehealth solutions for hospitals, clinics, long-term care facilities and homes incorporating proprietary video technology. From September 2006 through May 2007, Mr. Iwanski served as Chief Financial Officer of SyncVoice Communications, Inc. From April 2005 through July 2006, Mr. Iwanski served as Senior Vice President, Corporate Secretary and Chief Financial Officer of IP3 Networks, Inc. From February 2003 through April 2005 Mr. Iwanski served as a Special Advisor to the CEO of Procom Technology, Inc., where he played a prominent role in the development and implementation of business and financial strategies which resulted in a successful sale of the company. Mr. Iwanski has also served in various other positions, including Vice President Finance, Chief Financial Officer, Director and Secretary for a number of companies, including Cognet, Inc., NetVantage, Inc., Kimalink, Inc., Xponent Photonics, Inc., Prolong, Inc. and Memlink, Inc. Mr. Iwanski also currently serves on the Board of Directors of Pacific Health Care Organization, Inc., a specialty workers’ compensation and managed care company providing a range of services for California employers and claims administrators. In June 2013 Mr. Iwanski filed a personal bankruptcy petition in connection with alleged personal guarantees of debt of Live-Vu Communications, Inc. Mr. Iwanski also has approximately ten years of public accounting experience having worked for KPMG, LLP, as a Senior Audit Manager, and is a Certified Public Accountant. Mr. Iwanski received a Bachelor of Business Administration from the University of Wisconsin-Madison in 1980. 57 Table of Contents Vincent Mehdizadeh Mr. Mehdizadeh founded MDS in February 2008 and served as our senior consultant from December 2012 until May 10, 2013, at which time he was appointed our Chief Operating Officer and Chairman of the Board. On April 10, 2014, Mr. Mehdizadeh resigned as Chief Operating Officer and director of the Company and was appointed as Senior Strategist and Founder of the Company. Mr. Mehdizadeh was responsible for assembling the talented management core of Medbox, developing the concept behind the business model driving the revenue for the Company, and also assists with seminars, media interviews, and public speaking engagements on behalf of the Company. Prior to December 2012, Mr. Mehdizadeh was the CEO and Founder of MDS. Prior to founding MDS, Mr. Mehdizadeh was the Director of Client Relations for the following law offices at various times from 2003 through 2008:Law Office of Donald J. Townley; Law Offices of Frank E. Miller; Law Offices of Thomas R. Lee; Rexford Law Group; and the Moheban Law Firm. In 2007, Mr. Mehdizadeh was involved in the sale of his automobile to a private party.The transaction terms were in dispute by the parties and Mr. Mehdizadeh pled no-contest to charging the vehicle purchaser’s credit card without express written consent. The matter was resolved with Mr. Mehdizadeh receiving and successfully completing probation. Mr. Mehdizadeh has applied for an expungement of the record and is awaiting the outcome of that request, which should result in a deletion of the record. During 2005-2008, Mr. Mehdizadeh was the non-attorney manager for a law firm. In 2008 the supervising attorney whom clients had retained to handle their legal matters retired and left clients without representation. The department of consumer affairs of Los Angeles investigated the matter and decided to recommend prosecution against Mr. Mehdizadeh. After a 15 count criminal complaint was filed in 2010, in order to avoid a trial and ongoing bad publicity, Mr. Mehdizadeh pled no-contest in 2013 to two counts of felony grand theft and admitted to an allegation of engaging in a pattern of related felony conduct involving takings in excess of $100,000. Under the terms of a negotiated plea agreement, Mr. Mehdizadeh received probation and was ordered to pay $450,000 in restitution , which payment Mr. Mehdizadeh has made.Mr. Mehdizadeh accepted the terms of the plea that provided that once Mr. Mehdizadeh’s probation is complete, the record of the incident be deleted. Matthew Feinstein Mr. Feinstein became a consultant to Medbox heading our sales force in June of 2013, and was promoted to Vice President on February 1, 2014. Mr. Feinstein was elected a Director in April 2014. Mr. Feinstein’s role is to assist with the sales, marketing and operations of the Company and its subsidiaries.As a consultant for the Company over the last eight months, Mr. Feinstein has been instrumental in increasing revenues and establishing sales and marketing processes within the Company.Mr. Feinstein comes from a successful tenure of leadership roles in nationally recognized companies with significant expertise in driving nationwide rollouts of automated retail technology.Over the last 6 years, he was Operational Supervisor at Redbox where he developed policies and procedures and created performance metrics for employees and kiosks.He was subsequently recruited to become Director of Operations at minuteKEY, a self-service key duplicating kiosk company with more than 2,000 locations nationwide. Mr. Feinstein’s business operational experience qualifies him to serve on the Company’s Board of Directors. J. Mitchell Lowe The Company has elected J. Mitchell Lowe, co-founder of Netflix and former Redbox president, to its Board of Directors, effective March 3, 2014.Mr. Lowe is our first independent director and based on his diverse background and wide-ranging expertise, we expect that he will assist us with various aspects of our business, including strategy development and implementation, executive recruiting and corporate governance matters.Mr. Lowe has been a groundbreaking leader in the home entertainment and tech industries since the 1980s, when he started Video Droid, a rental movie vending machine and store. After starting Video Droid and spending years crafting websites for video stores, Mr. Lowe was asked to help in the formation of Netflix in partnership with Marc Randolph and Reed Hasting. He served as Vice President of Business Development and strategic alliances for Netflix from 1998 to 2003, departing just after their initial public offering to join a small team from McDonald’s to form what became Redbox DVD Rental Kiosks. At Redbox, Mr. Lowe began as Chief Operating Officer, becoming President in early 2009, and playing a pivotal role in scaling Redbox from a handful of rental kiosks to nearly 32,000 kiosks and over $1.5 billion in annual revenue.Since leaving Redbox in 2011, he has served as an independent consultant for entrepreneurs and startups. He has been CEO of a company called Quarterly Co., which is a mail subscription service, since October 2013. Our Board of Directors believes that Mr. Lowe’s qualifications to serve as a Director of Medbox include his extensive experience in the retail kiosk industry and with startup companies generally, his strategic expertise, his business and managerial experience as discussed above and his long-term relationships. While Medbox offers solutions that are not comparable to kiosks per se, the fact that he has successfully directed large companies rollout cutting-edge technology adds immense value to our company. We will also take advantage of his corporate governance experience as we grow and evolve as a public company. 58 Table of Contents Ned L. Siegel Ambassador Siegel has served on our Board of Directors since April 2014. Ambassador Siegel has served as President of The Siegel Group, Inc. a real estate development, management services and consulting company since September 1977. From October 2007 until January 2009, he served as the United States Ambassador to the Commonwealth of The Bahamas. He received a BA from the University of Connecticut in 1973 and JDfrom the Dickinson School of Law in 1976. Ambassador Siegel also serves on the Board of Directors of PositiveID Corp., and HealthWarehouse.com, Inc.Ambassador Siegel's managerial experience and contacts with government agencies qualifies him to serve on the Company's Board of Directors. There are no family relationships between any of our executive officers and directors. Board Leadership Structure and Role in Risk Oversight Mr. Marsala serves as Chairman and Chief Executive Officer. Due to the small size and early stage of the Company, we believe it is currently most effective to have the Chairman and Chief Executive Officer positions combined. Our Board of Directors is primarily responsible for overseeing our risk management processes.The Board of Directors receives and reviews periodic reports from management, auditors, legal counsel, and others, as considered appropriate regarding our company’s assessment of risks. The Board of Directors focuses on the most significant risks facing our company and our company’s general risk management strategy, and also ensures that risks undertaken by our Company are consistent with the board’s appetite for risk. While the board oversees our company’s risk management, management is responsible for day-to-day risk management processes. We believe this division of responsibilities is the most effective approach for addressing the risks facing our company and that our board leadership structure supports this approach. Terms of Office The Company’s directors are elected at the annual meeting of shareholders to hold office until the annual meeting of shareholders for the ensuing year or until their successors have been duly elected and qualified. The Company’s officers are appointed by the Company’s Board of Directors and hold office until removed by the Board. Involvement in Certain Legal Proceedings To our knowledge, except as set forth above, our directors and executive officers have not been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against such person or any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from or otherwise limiting his involvement in any type of business, securities or banking activities or to be associated with any person practicing in banking or securities activities; 4. being found by a court of competent jurisdiction in a civil action, the SEC or the Commodity Futures Trading Commission to have violated a Federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; 5. being subject of, or a party to, any Federal or state judicial or administrative order, judgment decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of any Federal or state securities or commodities law or regulation, any law or regulation respecting financial institutions or insurance companies, or any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 6. being subject of or party to any sanction or order, not subsequently reversed, suspended, or vacated, of any self-regulatory organization, any registered entity or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 59 Table of Contents EXECUTIVE COMPENSATION Summary Compensation Table The following sets forth the compensation paid by Medbox during 2013, and MDS during 2012, to our Chief Executive Officer and our other executive officer whose total compensation exceeded $100,000 during the year ended December 31, 2013 (the “named executive officers”); as of January 1, 2013, such officers are compensated directly by Medbox, Inc. All Name and Other Principal Compen Position Year Salary -sation(3) Total Dr. Bruce Bedrick (1) $ $ 0 $ Chief Executive Officerand Director $ $ 0 $ Vincent Mehdizadeh (2) $ 0 $ $ Chief Operating Officer, Chairman of the Board, acting principal financial officer $ 0 $ $ (1) Dr. Bedrick resigned as Chief Executive Officer on July 23, 2014 and as a director on August 18, 2014. The compensation set forth for Dr. Bedrock does not include fees of $113,613 and $34,720 respectively during the years ended December 31, 2013 and 2012, that the Company paid to Kind Clinics, LLC, a company owned by Dr. Bedricks, for marketing support services. (2) Mr. Mehdizadeh resigned as Chief Operating Officer and director of the Company and was appointed as Senior Strategist and Founder of the Company on April 10, 2014. (3) Consists of payments to Vincent Chase, Incorporated, wholly owned by Mr. Mehdizadeh except for the period of April to May 2013, for Mr. Mehdizadeh’s services to the Company. Dr. Bedrick received a substantial increase in his salary during 2013 as he voluntary accepted a lower salary during the Company’s initial start-up period.Dr. Bedrick’s salary increase in 2013 reflects the Company’s ability to pay him moreas revenues increased in 2013.In addition, Dr. Bedrick increased the number of hours he worked on Company matters in 2013 due to an increased staffing need. Dr. Bedrick devoted approximately 40 hours per week to Company matters as Chief Executive Officer. Prior to his resignation on July 23, 2014 Dr. Bedrick was employed as our Chief Executive Officer on an at-will basis at an annual salary of $120,000. On August 18, 2014 Mr. Bedrick resigned from all remaining officer and directorship positions in all of the Company’s subsidiaries and he entered into a consulting agreement with the Company to perform general advisory services to the CEO and the Company.The one year contract is for $12,500 per month. Mr. Mehdizadeh served as our Chief Operating Officer, and currently serves as our Founder and Senior Strategist, though an oral consulting arrangement we have with Vincent Chase, Incorporated, a company wholly owned by Mr. Mehdizadeh.We currently pay Vincent Chase, Incorporated a monthly fee of $25,000 for Mr. Mehdizadeh’s services to the Company.We do not pay any additional amounts for Mr. Mehdizadeh’s services to the Company or provide him with any employment benefits.Our arrangement with Vincent Chase, Incorporated for Mr. Mehdizadeh’s services to the Company is an at-will arrangement that may be terminated by either party at any time. 60 Table of Contents In connection with Mr. Marsala’s election as President, Chief Executive Officer and Chairman, on July 23, 2014, the Company entered into an employment agreement with Mr. Marsala (the “Employment Agreement”). Pursuant to the Employment Agreement, the Company agreed to engage Mr. Marsala, and Mr. Marsala agreed to serve as the Company’s President, Chief Executive Officer and Chairman, for a two-year term, which term will automatically be extended for successive additional one-year terms, unless either party provides written notice to the other 90 days prior to the expiration of the initial term or any successive term, that Mr. Marsala’s engagement will not be extended. The Company agreed to pay Mr. Marsala a salary of $330,000 per year and to pay Mr. Marsala $2,500 per month for living expenses in the West Hollywood, California area. Mr. Marsala will also be entitled to an annual bonus of up to $250,000, including up to $125,000 in cash and up to $125,000 in equity of the Company, subject to performance criteria and objectives to be established by mutual agreement of the Board of Directors and Mr. Marsala within 90 days of the effective date of the Employment Agreement, and thereafter from time to time by the Board of Directors in consultation with Mr. Marsala. Mr. Marsala will also be entitled to an award of restricted stock units, to be issued within 90 days of the effective date of the Employment Agreement, under an equity incentive plan to be adopted by the Company, in the amount of the greater (by value) of 50,000 shares of common stock or $500,000 of common stock based on the volume weighted average price for the 30 day period prior to the date of the grant. The Company also agreed to make an equal stock award to Mr. Marsala on each anniversary date of the Employment Agreement. The Company may terminate the Employment Agreement with or without Cause (as defined in the Employment Agreement) upon written notice to Mr. Marsala. In the event the Company terminates the Employment Agreement without Cause, Mr. Marsala terminates the Employment Agreement with Good Reason (as defined in the Employment Agreement), or the Employment Agreement is not renewed as a result of notice to Mr. Marsala provided 90 days prior to expiration of the initial or a renewal term, Mr. Marsala will be entitled to payment of 1.5 times his annual salary and payment of all remaining lease payments or lease breakage fees on living quarters in the West Hollywood area up to the sum of $2,500 per month, unless the Company takes over the lease, and provided that the Company’s Chief Financial Officer has had a reasonable opportunity to review and approve in writing any such lease or extension thereof or amendment or modification thereto in advance of Mr. Marsala binding himself thereto. Termination by the Company within 365 days of a Change of Control (as defined in the Employment Agreement) in the absence of Cause will conclusively be deemed a termination by the Company without Cause. Compensation of Directors No director of the Company received any compensation for services as director for the year ended December 31, 2013. We currently do not compensate our employee directors for their service as directors.We paidMr. Lowe a retainer of $5,000 a month for his services as a director for March through May 2014; thereafter we pay him $4,000 per month.We paid Ambassador Siegel a retainer of $2,500 per month for his services as a director for April and May 2014, thereafter we pay him $4,000 per month. Our non-employee directors are also eligible for grants under our 2014 Equity Incentive Plan. Outstanding Equity Awards at Fiscal Year-End The Company had no outstanding equity awards as of December 31, 2013. 61 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information, as of August 20,2014 with respect to the beneficial ownership of the outstanding common stock by (i) any holder of more than five (5%) percent; (ii) each of the Company’s executive officers and directors; and (iii) the Company’s directors and executive officers as a group. Except as otherwise indicated, to our knowledge each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. The percentage of class beneficially owned is based on 30,011,580 shares of common stock issued and outstanding as of August 20, 2014. Beneficial ownership has been determined in accordance with Rule 13d-3 under the Exchange Act.Pursuant to the rules of the SEC, shares of common stock which an individual or group has a right to acquire within 60 days pursuant to the exercise of options or warrants or the conversion of convertible securities are deemed to be outstanding for the purpose of computing the percentage ownership of such individual or group, but are not deemed to be beneficially owned and outstanding for the purpose of computing the percentage ownership of any other person shown in the table. Name Number of Shares Beneficially Owned Percentage of Outstanding Shares Beneficially Owned Dr. Bruce Bedrick 9,142,908 % Guy Marsala * Vincent Mehdizadeh 26,297,498,998 % Matthew Feinstein * Thomas Iwanski 72,000 * J. Mitchell Lowe * Ned L. Siegel 0 0 % PVM International, Inc. (4) 10.2% Vincent Chase, Incorporated (5) 23,276,945 (6) 58.2% All officers and directors as a group (6 persons) % * Less than 1%. (1) Includes 5,000,000 shares issuable upon conversion of 1,000,000 shares of Series A Preferred Stock. (2) Includes 23,222,445 shares beneficially owned by Vincent Chase, Incorporated (which includes 10,000,000 shares issuable upon conversion of 2,000,000 shares of Series A Preferred Stock) and 3,073,053 shares held by PVM International, Inc. (3) Represents shares held by BAMS 401(k) Profit Sharing Plan and Trust. (4) Vincent Mehdizadeh has voting and dispositive power over the securities held by PVM International, Inc. (5) Vincent Mehdizadeh has voting and dispositive power over the securities held by Vincent Chase, Incorporated. (6) Includes 10,000,000 shares issuable upon conversion of 2,000,000 shares of Series A Preferred Stock. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Certain Relationships and Related Transactions We previously had an outstanding note with PVM International, Inc. (“PVMI”), a California corporation wholly owned by Mr. Mehdizadeh, previously our Chief Operating Officer and one of our directors (and currently our Founder and Senior Strategist), in connection with the sale of MDS to Medbox, Inc.The note was issued on January 1, 2012 for an original amount of $1 million and began paying interest of 10% on January 1, 2013.The note contained a maturity date of December 31, 2012, which was voluntary extended by oral agreement of the parties to June 30, 2013 and has since been satisfied in full.In addition, on January 1, 2012, we issued to PVMI 2,000,000 shares of the Company’s common stock for the use of the PVMI patent related to our dispensing systems. We use Vincent Chase, Incorporated, a company that is wholly owned by Mr. Mehdizadeh for management advisory and consulting services.We incurred fees of $262,500 and $230,706, respectively, during the years ended December 31, 2013 and 2012, to Vincent Chase, Incorporated for Mr. Mehdizadeh’s advisory services provided through Vincent Chase, Incorporated.Mr. Mehdizadeh receives no other compensation from Medbox other than the fees paid to Vincent Chase, Incorporated.During the period April to May 2013, Vincent Chase, Incorporated was wholly owned by Dr. Bruce Bedrick, our-then Chief Executive Officer and a director.Mr. Mehdizadeh transferred Vincent Chase Incorporated to Dr. Bedrick without consideration on a temporary basis as Mr. Mehdizadeh addressed some personal matters. 62 Table of Contents We use Kind Clinics, LLC a company owned by Dr. Bedrick, previously our Chief Executive Officer and a director, for marketing support services, including developing leads (including through the Kind Clinics website) interested in alternative medicine consulting services. We incurred fees of $113,613 and $34,720 respectively during the years ended December 31, 2013 and 2012. On June 5, 2014, the Company entered into and closed a purchase and sale agreement (the “Bio Tech PSA”) with PVMI. Pursuant to the Bio Tech PSA, the Company sold to PVMI the Company’s rights and claims attributable to or controlled by the Company as a result of the Company’s transactions with Bio Tech Medical Software, Inc. (the “Bio Tech Rights and Claims”), in exchange for the return by PVMI to the Company of 30,000 shares of the Company’s common stock. The amount of consideration paid by PVMI was determined based on the book value of the Bio Tech Rights and Claims and the closing price of the Company’s common stock on June 5, 2014. The Company will have the right, under the Bio Tech PSA, to purchase from PVMI, the Bio Tech Rights and Claims, at any time, for the consideration provided by PVMI, plus the sum of any of PVMI’s reasonable expenditures incurred in pursuit of the Bio Tech Rights and Claims. On June 5, 2014, the Company entered into and closed a purchase and sale agreement (the “Medvend PSA”) with PVMI. Pursuant to the Medvend PSA, the Company sold to PVMI the Company’s rights and claims attributable to or controlled by the Company as a result of the Company’s transactions with those three certain stockholders of Medvend, Inc. known as Kaplan, Tartaglia and Kovan (the “Medvend Rights and Claims”), in exchange for the return by PVMI to the Company of 30,000 shares of the Company’s common stock. The amount of consideration paid by PVMI was determined based on the book value of the Medvend Rights and Claims and the closing price of the Company’s common stock on June 5, 2014. The Company will have the right, under the Medvend PSA, to purchase from PVMI, at any time, the Medvend Rights and Claims, for the consideration provided by PVMI, plus the sum of any of PVMI’s reasonable expenditures incurred in pursuit of the Medvend Rights and Claims. The Company received proceeds of $500,000 from a non-interest bearing demand note entered into with Vince Medhezadeh, on June 28, 2014.The note was subsequently repaid on July 9, 2014. On July 23, 2014, PVMI assigned to the Company, for no consideration, the patent, patent applications, trademarks and related intellectual property for Medbox products, which the Company had licensed from PVMI for $1. On July 21, 2014 the Company paid PVMI $75,000 for money paid by PVMI into escrowfor real estate purchases in the San Diego, California area to be used for retail dispensary center license applications. Upon Dr. Bedrick’s resignation as a director on August 18, 2014, the Company entered into a consulting agreement with Dr. Bedrick, pursuant to which the Company agreed to pay Dr. Bedrick a monthly fee of $12,500 for consulting services to be performed by Dr. Bedrick. The consulting agreement has a one-year term, subject to the right of either party to terminate the consulting agreement upon 60 days’ written notice to the other party. On August 13, 2014, the Company received proceeds from a non-interest bearing demand note issued to PVMI of $350,000. On August 15, 2014, the Company received proceeds from a non-interest bearing demand note issued to PVMI of $25,000. On August 15, 2014, the Company received proceeds from a non-interest bearing demand note issued to Vincent Chase Incorporated of $100,000. Director Independence J. Mitchell Lowe and Ned L. Siegel are independent as that term is defined under Nasdaq Marketplace Rules. ADDITIONAL INFORMATION Federal securities laws require us to file information with the SEC concerning our business and operations. Accordingly, we file annual, quarterly, and special reports, and other information with the SEC. You can inspect and copy this information at the public reference facility maintained by the SEC at treet, NE, Washington, D.C.20549. You can get additional information about the operation of the SEC's public reference facilities by calling the SEC at 1-800-SEC-0330. The SEC also maintains a web site (http://www.sec.gov) at which you can read or download our reports and other information. 63 Table of Contents We have filed with the SEC a registration statement on Form S-1 under the Securities Act of 1933, as amended, with respect to the common stock being offered hereby. As permitted by the rules and regulations of the SEC, this prospectus does not contain all the information set forth in the registration statement and the exhibits and schedules thereto. For further information with respect to Medbox, Inc. and the common stock offered hereby, reference is made to the registration statement, and such exhibits and schedules. A copy of the registration statement, and the exhibits and schedules thereto, may be inspected without charge at the public reference facilities maintained by the SEC at the addresses set forth above, and copies of all or any part of the registration statement may be obtained from such offices upon payment of the fees prescribed by the SEC. In addition, the registration statement may be accessed at the SEC’s web site. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Neither our Articles of Incorporation nor bylaws prevent us from indemnifying our officers, directors and agents to the extent permitted under the Nevada Revised Statute (“NRS”). NRS Section 78.7502 provides that a corporation shall indemnify any director, officer, employee or agent of a corporation against expenses, including attorneys’ fees, actually and reasonably incurred by him in connection with any the defense to the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to Section 78.7502(1) or 78.7502(2), or in defense of any claim, issue or matter therein. NRS 78.7502(1) provides that a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action, suit or proceeding if he: (a) is not liable pursuant to NRS 78.138; or (b) acted in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. NRS Section 78.7502(2) provides that a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including amounts paid in settlement and attorneys' fees actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he: (a) is not liable pursuant to NRS 78.138; or (b) acted in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation. Indemnification may not be made for any claim, issue or matter as to which such a person has been adjudged by a court of competent jurisdiction, after exhaustion of all appeals there from, to be liable to the corporation or for amounts paid in settlement to the corporation, unless and only to the extent that the court in which the action or suit was brought or other court of competent jurisdiction determines upon application that in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper. NRS Section 78.747 provides that except as otherwise provided by specific statute, no director or officer of a corporation is individually liable for a debt or liability of the corporation, unless the director or officer acts as the alter ego of the corporation. The court as a matter of law must determine the question of whether a director or officer acts as the alter ego of a corporation. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, we have been informed that, in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by us is against public policy as expressed hereby in the Securities Act and we will be governed by the final adjudication of such issue. 64 Table of Contents LEGAL MATTERS The validity of the shares offered hereby will be passed upon for us by Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New York10006. Darrin Ocasio, a partner at Sichenzia Ross Friedman Ference LLP, owns 7,500 shares of our common stock. These 7,500 shares are included in this prospectus. EXPERTS The audited consolidated financial statements of Medbox, Inc. as of December 31, 2013 and 2012 and for the years then ended, appearing in this prospectus and registration statement have been audited byQ Accountancy Corporation, an independent registered public accounting firm, as set forth in their report thereon appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. The audited financial statements of Vapor Systems International LLC as of December 31, 2012 and 2011 and for the years then ended, appearing in this prospectus and registration statement have been audited by Q Accountancy Corporation, an independent registered public accounting firm, as set forth in their report thereon appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. 65 Table of Contents MEDBOX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $120,000 and $0, respectively Notes receivable - Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $35,409 and $21,123, respectively Investments, at cost - Intangible assets, net of accumulated amortization of $57,417 and $32,750 respectively Note receivable - Goodwill Deposits and other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable - Related party notes payable Customer deposits Provision for customers refunds - Short term loan payable - Total current liabilities Stockholders' Equity Preferred stock, $0.001 par value: 10,000,000 authorized; 3,000,000 and 3,000,000 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common stock, $0.001 par value: 100,000,000 authorized, 30,011,580 and 29,525,750issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Common stock subscribed - ) Treasury stock ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. F-1 Table of Contents MEDBOX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For Three Months Ended For Six Months Ended June 30, June 30, Revenue $ Revenue from related party - - - Less: allowances and refunds ) - ) - Net revenue Cost of revenue Gross profit ) ) Selling, general and administrative expenses Selling and marketing Research and development General and administrative Total selling, general and administrative expenses Income (loss) from operations ) ) Other income (expense), net ) ) Unrealized gain/loss from marketable securities - - Income (loss) before provision for income taxes ) ) Provision for income taxes - - Net income (loss) $ ) $ $ ) $ Earnings per share attributable to common stockholders Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $
